LOUitl OF CUMINAl J\7\>EI\LS
                             t\us·-yr_l,L JEX/\S
                                                                                                ·1~,}   /l-,a.-a.
                                                                                               t?.\::e_ ~ Duv LD n s-~.~t. v c\+ ;o h ... T~i I'IW K Vw--
lldJ CCJb bIe.ss Yo Lt • yDu V F          cl n ly clr. t ends.  1            J    1



1-\Q.LJOII p., \) LE ~ 1\ 1\ !L1.1\ -r. LT E: ll(Ll l ;s 1\t\(S 0 1\l                          S.l h LHL: ~
. 3U~ht                3Jq1l4 ~U\'JtU.I\L DlJIIZJ:CT LDurti.                              .    r:lathM d~
                                                                                              A1l_1l\LJrL LOl!Jf#tbcrJso
                                                                                              HUtiHf:S IJruiT.
                                                                                              IcC 2. BoX LJi/60
                                                                                              G.A-r~ s V.1lLEJ T0.As
                                                                                                                th\q}
                                                 '
                                               TV PISTRICI' CLERK
                                                                                 Direct Dial Line:



ARTHUR LOWE #(j69750
HUGHES UNIT
RT. 2. BOX 4400
GATESVILLE, TX 76597

. Memo_J'llDdo~~ to ~~po~~+ed= 04114/1<1__                          --- ·- -·-
                                                                     '
Re: Cause No(s} 065915601010 & 06591.5401010.

Dear MR. LOWE,
                                              f .
f;g] · Your motionlrequest NUNC        P~ ~C was filed with _the Di:driet Clerk and oa
    04/21/14 the Court:                          :                  .

    0                         0    ~+M~                         181 Gnmtedyoarm_req_
    o
        Tookno....:,;

        Tookadlo•            o     -rm,;,..,,_....              o' oo...
~   Other: PLEASE FIND A'ITAC. A) COPY OF THE CORRECTED JUDGMENT
    AND SENTENCE." ALSO, OUlt RECORDS BAVE . BEEN CORRECTED TO·
    REFLECT. 2~· DEGREE FELONY - 1 AGGRAVATED KIDNAPPING RELEASE
    VICTIM IN A SAFE PLACE.




                                                                                 -   ·--·····----·-- --                   .   -




            , ·~-~- 'Jpx·;46~~. ·~ -~oumJN.                                             .......,.. . . . . . . c"'   ..       : .t~ .........··.a··-~·1:-   ; : --- .-.:
                                                                                               '                                                            '
                    I.
                    '
                     .
                 .,.~'\



               >. ~iCORDfRS MfMORANDUM:
                This insfrdment is of poor qualifY
               and:i1ot satisfactory for phO!LJgraphic
               redlrdatlon; and/or alteraltons were ~ED                            @>'I   :.:NutJl:. ft1o                                           ~~~
               present at the time of filming.         ·                      /1
                                                                                     'f :.:tr 6
                                                                                                                                      ~ __'3_-;_q_--fll
                                                                              tJ
         THE STATE OP TEXAS
                                                                NO·--------+----+~J~-----------                                 :nr               _ ___,_ Dl:STRl:CT
         vs.
                                                                                                                                COURT PF HARRIS COUNTY,                            TEXAS

                                                                                                         Change         o~      Venue From: ____                 /1/_r!A"-".______
                                                                                                                                                                     I
                                 ..:nJDGICBir.r OR juay VBRDXC-1: OF                              PURXSIDIBII!I! Fl:XBD BY COURT OR JURY




         Attorney
         for statea
                                                                                                     Attorney
                                                                                                      ~or De~endanta
                                                                                                                           .          J     t
                                                                                                                                          1 AJ
                                                                                                                                                  /.1
                                                                                                                                                 f\ " f
                                                                                                                                                            f   [    1 Waivcct cou-1

         Offenses


                                                                                                         Date Offense                   J1Jt1 -~-·f.
                                                 Degreea ·                                               COmm.i.tteda                  / ' f ""' .....

         Ch~rging                       .              .
          l:nstr~enta                :rndictment/~aCa~•aa                                                P1eaa

         Jv.ey Verd.l.ct:                                                                         Foreman:             /Ja.v 1'd
                                                    /ll D +
         P1ea to Enhancement                                                                      F.i.nd.i.nga on
         Paragraph (a) a                                                                          Enhancement a

         A~firmative      P'.l.ndinga:
               DEADLY WEAPON: Yea INo :N/A
                                           ropriata aelec1km                       N/A ,.l -available
                                                                                   xOLl!!NCEa
                                                                                         I
                                                                                                 Yea
                                                                                                 .
                                                                                                         cw-
                                                                                                           INo
                                                                                                                app
                                                                                                                   :                   HATE CRIMEa              Yea JNo

                                                                                                                    PunJ.ahment
                                                                                                                    A&aeaaed by •


                                                                                                                                        ~:a:~         .. 0Cl()l9et- ~ (qt{:
                                                                                                                                                            AJ(~
                                                                                      TQta1 Amount of   ,
                                                                                      R&atitution/Reparation/Raward:

                                                                                                                       Reat.i.tut.i.on/Reward
                                                                                                                       Name a
                                                                                                                       Ad~e-a_s_:____________,~---,~r---~~


          statement of Amount of Payment (a) reqg                                   &ci/Terma of Amount a+!---------+----4::::t,.....?H:---




Vl
.....0


          whicb -         -     waivcct aud allcaa Dcfaidud 10 birve beea                 .                                .

          cmhancemealofpu.nm-as. lbe ~..ked De~WIIIICb all                              ~ lnlo or flabe •ad ~ ............... Jlbowaabave. Aad,.,...... Defa...s.nt ia
          Jlbowa .hove 10 have elected 10 bavo lbej..q _..ll'"nieh-,             juq w~ ca1lcd back IIIlo the box      ....sihcard
                                                                                                                                 cvidcoce nolative 10 abe qUC8IioD of pualehmcal
          ....S bavlua been dul7 chaqcd b7 !he~ lbc7 .,cin:4 to cctJDidu              ...,... aud after baviQa ~ lbc7 ntu.-.1 IIIlo Caud lho verdict abowD under
          puaillunem above; and wbetl Dcfcadaal. ~ Jlbowa 8bavo to ba-              10 brio puaWuaeal fixed b7 lhe Capat. iD due form of law flulher ovid-• wu beard by
          lhe Court relalive 10 lhe quesliOD of pvniduneQ1 and abe Caul\ fixed               , of !he DofoDdaat u abowD ~--                                                     ·
                        rr IS. T1IEREF01U!. CONSmEREJl AND ORD                   ..,. ...... c-.t_ ba tho . - o f tho Dcr....lao:. dud !he ..WJuda- be ....S dao ......,,.
          bCI'Cb7 ia alllbi,.. appnwed and -..a..... aud tb81 the Dcfeadlml atijudJ-, auiJt7 of !he om:....- fo~ aloove .. fOUIId b71he -.diet oflbejul)', and Aid
          Defcadanlbe pualmed ill acccmlaDce wilh lhe Juey verdicl M lho           •a ~. u        ahownabave     aud that b.. Defeadaa& ia - c d 10 a 1enn of impri110nlllllnl
          or f'mcl or bolb, aa - forlh abo-, aud thallhe Aid Def'cadalll be                b~ lhe SberiffiO lhe Directar of !he Texas Depadmellt of Crimiaal JIUiice, Institutioa
          Diviaion. or Olher penoo.lepDy IIU1horit.ed 10 rec~vo IIICb c:oo.vicla or lhe pjuullhmellt •-aed      bereiD. ~ lhe aiel Def'clldaa&8ball bo CODfiDcd for lbe abovo
          named 1enn iD accordmce wilh lhe praviaioDa of .... aovemiJta mch puaiot...)-.. aud exeeutiollma7 & - j.. _ _.,._ Fudhor. lbe COUft Gada tho PneentcDco
           Iavcatiplioa. if 110 ordered, waa doao acconllua tO !he applicable p           df Art. 41.12, Sco. 9. Code ofiCrimiDall'l'occduro.
         c.-                  AND 1be aid DcfenolaDt waa re~ 10 jail UDiil   uidforifl' faa    obey !he clireclloa ollbia:Ju.t.-m.
                                                                                                                           1
                                                                                                                                           tifCoRDER'& MEMORANDUM
                                                       I        1                         I.                                                      lllla ln81Nment 18 of poor qualilJ
           P1_~a:~&f!=J~IB· J~ry:_-:"' co~~(~~~;~l!aaeaai                            Puzr-1.ahmenJ                                                                             3
                                                                                                               - ._., . . . ,.::...,..... < -· ...."-.··· :·.atthet!~-~!~~i~g, - .... o.- ..... ,,
           cRM-4 · R10-07-93                           I       ·! -                       I,     Pag~ 1 •:.:£._ :-"s I ;::u.o-.. c"?-93                .-
*"- :L'O BE COMPLETED ONLY WHEN·                                                                 OF SENTENCB SUSPENDED..               AND                 DEFENDANT GRANTED
   •. ~ROBAT%0111.
      -                ,
      j       'o.a lhi• .... - - - - - - - day or                       -------+---------J' l!J:....__ ___,__                                  impoaidOD ordlia -IICO ia RUpoaded aad

      cfefendaal Ul plaeed oa Mulll'robalioa tor                       ...,:.----~--+--run~                  Ilia abkfin$ b7   &ad'- vtorau.w d11o rei'DIII IUid coodidODII.orpmballon,
      "PPruvecl b7 1hla coun aad -..hcd aa a pad.'or lhia jl&damn&
                                                                                            i
                                                                                  B :t I.                    COSTS                                                                                     I
----------------------~--------~----------------~---------------=~~----1I
    Payment Typaa _ _ _ (S, X, o, M or La)· (H~a                  Xf •x• or •o• sea attached order)               I
    Ja:Ll. Tl.ma:         _  B/D/H/Y ,..-...ccst!_ ~/N _•_      Y-Yas N-No (ja:1.1/f:Lna/coat concurrent)         I
    Tl.ma Aaaeaaed Texaa Depa.rt:&'Dant of Cr.,...          .       ca, %nat:Ltut:Lona1 D:Lv. • - - - - -   D/H/Y I
    Ja:Ll. crad:Lta             B/D/H/Y             ·      ·Sentence               Date:                  -       I
    Ja:Ll. aa a Term of Probat:Loln                 I B/DlH/Y Add:Lt:Lona1 :Ja            :Lt: _ _ _ _ _ _H/D/H/Y 1
    Payabl.e on or Before a      ·'                      1               Reward SPill a              COCa
                            Hour& of                  ce t~ be Served by P~rfo:rm:Lng oommun:Lty se-rv~:L-c_a___
    Dafendant to Sa:rva Sentence by                   on:Lc: Honi.tor:Lng?   (Y :or N) 1
    NOTE TO SBERXFPa ______~-=~--------~~--~-~---~-=~~~~~~--~-=~--------~~=-~~~
    Tranacri.pt at•            · Pagea ••••••    I                                          l"
                                                       C:r:Lma ·,stoppers F a a . . . . . . . .      .
                                                                                                     2 I 00
    Se:rv:Lng C&pi.aaa _f!_J__/Summ~naa       • yll' 8 Jury P e e . . . . . . . . . . . . . . . . .  '3
                                                                                                    a01 IJO
    summon:Lng 0 ~ Wi.tneaa/Mi.l.a~a....... •                              ·•        0 b             u-1             CJPP. ~ ••••••• • . . . . . . . . . . .                                201 00
    Jury P e e . . . . . . . . . . . . . . . . . . . . . . . . . . . . •       ~~                                    LEOSBP...................                                              1 I 50
    Tak:Lnga            Bonds ••••••• , . . . . . . . . . . •                  FJ                                    CVCP. ~ • • • • • • • • • • • • • • ~....                            c:5l6li 00
    comm:Ltmant •••••••••••••••• ~......... •                                  c=l                                   DCLCP....................                                                   I
    Re1eaaa ••••••••••••••••••• ~......... •                                   -:a-1                                 JCTP.;;...................                                             1    I   001
    Attachment ••••••••••••••••.~......... •                                       I                                 V:Ldao • P e e . . . . . . . . . . . . . . . .                              I     I


                                                                                            l.
    Arrest W/0 Warrant/Cap:Laa •.~......... • I                                    I       I                         DWX ~al.uat:Lon F e e . . . . . . .                                         I     I
    -------------- RECAPXTvLATXOH ------r----~--------1
    Fi.ne Amount ••••••••••••••• ,. •••••••• "1" I ·                               I ·     I
                                                                                                                     Rewar~ Repayment.........
                                                                                                                     Secur:Lty : r a e . . . . . . . . . . . . .                             I
                                                                                                                                                                                            15
                                                                                                                                                                                                 I I 001-
    M:Lacel.l.anaoua coats ••••••• ,. •••••••••                          I •       I       I                         Recorda Preaervat:Lon Pee.                                           10 I       ee~
    Judi.ci.al. Fund Faa ••••••••• :. •••••••••• I .                               I       I                         ACCA.J...................                                                         1
    spac:Lal. E x p e n s e . . . . . . . . . . . . . . . . . . . . . • I •      · I       I                         P:Lnanc:La1 Reapona:Lbi.l.i.ty.                                                 I
    Tl:" 1.&1 Fee. ~ •••••.• • • • • • • • • • ·.•. : • • • • • • • • • I .'·;     I       I                         PTR Fa.. • • • • • • • • • • • • • • • • •                                      1
    Di.atr~ct Attorney Pee ••••• •.•••••••••• . • I • ~I                                                             Attorney P e e . . . . . . . . . . • • •                                        1
    Cl.erlc a F a a . . . . . . . . . . . . . . . . . . . . . . . . . • I , 4            . I                         Braat~ Al.coho1 Teeti.ng...                                     1           1   1
    Sher:Lf~•e Faaa (Tota1) . . . . . . . . . . . . . . ·• I ~                             I                         RahabJ:.l.~tati.on :&"und . . . . . .                           1           1   1
    Hi.ademeanor c o a t s . . . . . . . . . . . . . . . . . . . • I · 'J.
    MAP Traffi.c Costa ••••••••• ;. •••••••••• I ,
                                                                                   I
                                                                                   I
                                                                                           I
                                                                                           I
                                                                                                                     Amount Probated/Wai.ved •••
                                                                                                                     TOTAL AMOUNT OWED ••••••••
                                                                                                                                                                                    Tf:JI..t
                                                                                                                                                                                     1~1
                                                                                                                                                                                                 ~SVI
                                                                                                                                   :                                                  ~.

      S:Lgned and entered th:La the                                           eRed~y o~J                     IU~~­
                                                                       /O-~fl19~
                                                                                                                      ~
      Noti.ca of Appea1a

      Probat:Lon Expi.reea                                     -~-:-----+1                       19_;_
      Mandata Recai.vad:                                          Jv~.e                                 A rr/I"'IIU..'e/. -. ,~ C.l)ul'-7 o.f A flt~q I~·
                                                                                                 19 'f 13'
      After Mandata Raca:Lvad, sentence to                                                   Bag:Ln Date i.s•     CJ,..;.,J,Jl,.. :J..'B', fqq'$ ~J...,•.JJ..
                                                                                                                                                                                f
(Cbccok ONLY lf Applicable)
l         J      Dorc..u. 10 ""placed ia 111o ~S.A..I..P.r
                 62.03 (c)-!J Raviacd Slalldcaf.Adicle 42.12.
                                                                             9>         p
                                                                                     8, C.C P.
                                                                                                                               ;:;t~ 2. ;;;! q             y~   C..l"'t! ;('-




     Reca:Lvad on                                             day 0.~ . .,. .·...;..------4----.....i..-' A.D.,    19____ •at           -------- o•cl.oclc_____M.
     Sheri.ff,                     H~,                                 Texas


     By a
                   -----------::,---"""""----;.'--.-, Depu y
                                       L   r ~g_qq &:Ita--
                                           Entare~(Jf{ilM ~qq                                                                  I                                                      I
                                                                                                                                                                                      I
                                   :                                                                                           t                                                      I
                                   I                                     :    I                                                I        .-..    :".-   ·....
                                                                                                                                                       .                              J
                                   I Vari.fi.ed                          ·    I                                                f                                                      I
                                       ------------'--'                                                                        I
                                                                                                                               I
                                                                                                                                                                                      I
                                                                                                                                                                                      I
                                                                                                                                                Dafandant•e
                                                                                                                                       R~ght        Thumbp:ri.nt

CRM-.Qo • ·Rl,0-07-93

                 ._:...1   .....   ~·:..   > ....    ·~:~

                                           "f· ~-~ ;.;J!t;~
    iJ                                                                              ~·




                                                                                177th
                     THE STATE OF TEXAS
                     vs.
                                                                                .GJ·
                     ARTHUR DAVl:D LOWE SPN 00227697                                     DATE PREP~-:4-22-93 BY:4-22-93 DA NO:.J.li
                     5771 .. OVERDALE. DOB BM/12~9-60                                       AGENCY:WEST U 0/R N0:1930127
                     HOUSTON. TEXAS 77033                                                   NCIC CODE·: 1007-10 ARREST DATE: _ _ __
                     FELONY CHARGE:                                                         RELATED cAsES:
                     AGGRAVATED KIDNAPPING                                                   2 OTHER FELONIES THIS DEF
                     CAUSE N0:659156                                                        D.A. LOG NO. 23368        , . ~)     ,m
                     HAIUUS COUNTY
                     DISTRICT COURT N0:~3~3~9~TH=------
                                                                                            CIJS NO. ~
                                                                                          . BAIL $
                                                                                                                   .     /p...,. 0' ·
                                                                                                      jVQ. 5)rn;: . Vot:...:..Pag~AXQy
                                                                                                                                                                     9
                                                                                            PRIOR CAU~E NO: _________

                      Ill '!HB DMB U1D BY AUDOIUft OJ' THB STATB O'H TBDSI
                -.The duly -~orqaJJi.z.ed ~rand Jury of. Harris . County,· Texas,: . presents in the
                   District Court of Harris Coiulty~ ''l'exas:"·"tliat iit·ilarris County,. Texas,.__ A!l'!lma ·.
                   DAVJ:D LOWB, hereafter styled the Defendant, heretofore on or about DRCB. 4, ·
                   1993, did then and there unlawfull;x·, intent~on~lly and knowingly abduct TANYA
                 ·.MILLER LODEN, hereafter styled ttie Compla~nant, without her consent, with
                   intent to prevent her liberation by secreting and holding the complainant in
                   a place where the complainant was not likely to be found and with intent to
                 -facilitate the commissdon of a felony, namely aggravated robbery.
                      Before the commission of the offense alleged a,bove (hereafter styled the
                      primary offense) , on January 23, 1979, in .cause· No. 283709, in the 228th
                      District co~ of Harris County, Texas, the Defendant was convicted of the
                      felony of indecency with a c:;:hild.    ·
                                                                        .   .                .
                  Before the commission of the. primary offense, and after the conviction· in
                  Ca"Qse No. 283709· was final, the Defendant committed the felony of burglary of
                  a building and was _convicted on July 28, 1988, in cause No. 507052, in the
               ', 183rd District court of Harris county, Texas.




                     AGAINST 'l'HB PBACB UD DIGNITY 0"1 THB STATE.

                                                                                                  177th        Foteman

                                                                                                 .~J.a~
                                                                                          FOREMAN OF THE GRAND JURY


                                              '


                                                                                                                 ,..... ..   ..   ....:.. ·.. : ......... .                 ~:;,::.5~:.:     .:..
                                                                                                                                  .~ '     )       '                       .       . ...                                   l~    ·;~'.

 -~ - ........
                       I~.. ;~ .:;.. -~; .... · ) :~· ..... ::.~ ~~r                                                                                                      ~.! ~1~~                                   i'wt'~.
          __
~ ':.. .. ~-   ,:....' -··-                                         '
                                                                                                                                     • ;;:.,,.,',];;>" ......-::?J .:."     ....           >Ti'O    .''t ',\   v:•              ,J't<    •
                  'V



         R£CORDER:S MEMORAN~M: .
                                                                                                                 I
        This ins:r~ment is of poor quahty .                                                                                        -;
        and rwi. 'satisfactory for p~raJJh,c
         rectkdation; and/ or alterations w~e
         PI esen~ :Jt th~.;.• r.Cme of fit mini!.
                                                                              b5"'1 /)6
      THE: STATE OF TEXAS
                                                                 NO·--~--------~--------+-                                             ~rN-
                                                                                                                                       !
                                                                                                                                                  'J]q+'t
                                                                                                                                         ,-:_~ · - - - - - - -                 D:ISTIUCT
      vs.                                                                                                                              (
                                                                                                                                       ;
                                                                                                                                       :coURT OF HARRIS COUNTY, TEXAS

                                                      Lowe.-                                                                  of       ~enue        From:                /4.
                                                                                                                                                                       JPI
                                                                                                                                                    cotlR!I!· OR JtiRY

      Judge Presiding:                     cq ,/{c..                 Lo         "-r                                       Jud~nt:                    Oc..-lo 6cy .; {                   qqJ
      --~------~~~~~--~~------------r---~--~--------~~~
      Attorney
      for State:

      Offense:
                                          /J 9i r       4    v4l~ el
                                              Degree:             fD
      Charging                                                                                                                                                                                  c.
      Instrument: Indictment/~ferma~!en
                                                                                                                                                                                                c.
      Jury Verd.i.ct.•

      Plea to Enhancement                                                                                                                                                                    ·C
      Parag~aph(s):                                 No+                                                                                                                                      ,c._


      Affi.rmati.ve l!'.i.nd.i.ngs:                  (em;        roprioluclccliaD-NIA- aataYOilablooraatjiq>p•li91>1cl~
        DEADLY WEAPON: Yes (No IN/A                                  FAMILY VIOLENCE: Yes IN                                                   HATE CJUHE:




                                                                                                                                                   =:a:~e: ()et()@er d-g flltl

       Time       Credited:~~~                                                                                                                                  tJ(fo
       concurrent Unless Otherwise Specified=--~~~---------                                                               Res~itution/Reward                       t
                                                                                            /
                                                                                        I
       statement of Amount of Payment(s) required/Terms

                       Tbil calde beiDa caUed CDr lrial, 1110 Sla1o appca:ed b;r die oboYD aaa.d IIIIDmCJ', aad 1110 defi:adlua appca:ed Ia p . - opeo caun, riae · -
       llllmcd COUIIICI Car Dcraadaat abo beiDa praoils, or wbcno a dcfcadom Ia aati:Cp1"C-..I b:r                    1110 ~ lalllwiual:r. iuldlipud;r, aad whaataril;r
       waived 1110 riabl to repraeawioa by COUIIICI u iDdicaled lbcwe, aad 1be l&id Dcfimdml baW!a                    duJ:r ~ Uld il oppcoriq to lbe Caulllbat Dcrcadaal
       ...,. mcntaJI:r compctcaload baW!aplaadedu obawDoboYDto lbe clwJIUi8 illllramelll, ba1h                  ~read)> !Dr trW aadlbaeuponajury,loo'Wil, lbe
       abDYC IIIIIDOd forcmaa Uld clcvca olhon wu duly ICiccUd, imjomoled, aad -               1110 jury baW!a       ita.~ imllrumelll n:ad aad lbe Def"eadud'o plea
       thereiO oad 11rt1aa beard lbe cvideoce aabmiUed oad ...;.;.. -dilly charJed b:r IIJo Caurt, •           ia         eiJaati
                                                                                                                           or tbo propor olilcer" to comlder1bo verdict, aad ·
       aftcrwud . . - brouaJu lalo Caull b;r lbe prapcr olliccr, tbo Dcf"eadud oad dcf"eadud'a CCIUIIIIII, •      , bciaJt p - , oad n:lllnled lalo opea COIIlt tbo ~ ICl
       fonh oboYD, wbicb .... r=cived b:r ..... Caull oad Ia lurro ...... ea1cred apoalbe llliriWa. or lbe      .. ..._;. . - .

                                                    tlet-o~ c!J%                                                 rl3 !        ..... Dcf"eadud """iDa pmriaudy elcctcd to
       havo p1lllilb=d uoeued b:r tbo oboYD obowll-                 or p1lllbhmeDI. oad wbea ......... ...,.,        lbe ~~Com.iao·at,._paropph(s),

       which wore aat walved aad allepo DcCcadaalto bow bcca CCIIIYic:led          .~                                          :r ~r 11111 reloD;r or olli:ueo lbr lbe pwpooe or

       eabaocemcasorp1lllishmcal, lho_Coun" ull:ed DeCcodoat i f -
       sbown oboYD to have olecled to bow IIJo jwy -
                                                                            ollcpllau:......,-  or faloo oad
                                                               puaialuDolit, llldl.iuri wu calkd bact: lalo          box oad
                                                                                                                                L .. ......,.              obove. ADd wbcra Dcf"eadudia
                                                                                                                                hj.anJ cviclcuco nlalivo to lbe quuaiou of p1llli.sbmcat
       and bavirla bcca clul:r eboiJed b;r IIJo Coutt; !hey retired to CCIIIIidu ouch quoaioa aad after              dclibaarcd dlc:r n:lllmed ialo Court lbe vcrd-.ct ahawa 111111cr
      pu..w.-m ahove; aad ""- Defeadul Ia obowllabDYC lo batio eloclod lo have pouiabmoat bod             ""' ~ io clue 6mra law ~~arch. ovldcm:a,.. bead h:r
                                                                                                                                                      or
      the Caul\ relative to the quoaioa or plllliJhmolll oad lbo Coat\ 6xal pwUJbmoal lbo Dc&adaat sbown aJ!ove.
                                                                                                or
                       rr
                        IS, THEREFORE, CONSIDERED AND ORDERED b:r lbe Coud, io tba                                   or
                                                                                                            tba ·o.'&....t...t,lbat tba aid jwtprrclll be oad ...... - io
      benby io all lbinp appnm:d aDd coafirmed, oad 1hal tba Del"cllllml Ia aof.JIIdpd .,ntty oftba o      ICl       abDYC ao fauad b;r IIJo ~ or lbe jwy, uuloaW
                                                                                                                              &.J
      Dcfoadlal be punished In IJ:COIIIa=e wilh 1b& J1117 "Velllkt or lbe Coull'a1iadirJa, u llbOWD oboYD   dllllbj. Dcfcadlml Ia - . s to a tarm or Unprlaorlmoal
      or !iDol or bo1b. u 101 fonh abovo, aad 1hal tba llid Dcfcadlml bo dcliverc4 b;r tba SJicrur to tba      or~ Tau Deparlmad or ClimiDd Jllllice, lilllilulioa
      o-.vmDA, or Olbor pencmlcpllr au1bari2led to noccive ouch CGII'Iicla lbr the puailhmcaliiiCIICCI ~ aad il.o llid -Defaulaat lflaiJ be COilliocd for the abDYC

                                                                                                     42.12,1
                                                                                                                (:        '        t
       named lanD io aecanlaac:o wilb IIJo proviaialll or law aOYarllbli ouch p~aad u=lllioa r+:r iamo u· aeccuu:r. l'urlbct, the caont fiadlthe Prc-=:o                                                                STATE'S Wlff~
        lnvealipt"&aa, if 10 anlan:d, .... dono ac:c:onlioj: lo tba opplieoblc proviaUml or All. Sec., Cadc orCrimioal ~
...
                                                                                                                                                                                                                        EXHIBIT
,
•
      .
      t
            .        AND the uid Dcfmdaal wu mmadcd to jaihmdlllid Sbcrilf cau olloy the di • oflbil ~
                                                                     I     ff         :I                                           I
                                                                                                                                                                                   . · ,c~c;;.,-*~ ·.,_.ROBATZON.
     ~0 BZ OOHPLBTZD              ONLY      ~               XMPO.      SXT~Ot       OF 'sZNTZNcz susPENDED AND DEPENDANT" GRANTED


 "
     j ·aa diD .... - - - - - - - clay or           -----~---t--...;..---.-J·                                   19-________ impo8idoD or diD -acola ...opoadcd aDd

     cfefelllful ia piKed oa AdUB Probalioa fill'   _,_-----==1--+-.-,j,.                          pend'"uqr bla abidJJW b7 lUid!.-   viola~             die ranns aad colldidmuo_of' pn>badon,

     appmved b71hia c -      aDd......,.....-   a pan'oflhisj...,_..            I

                                                                   B :t It               o:p               COSTS
-------------------------~----------+----~-----------------~--------------------~~~~-----~I
 Payment Typea _____ (S, x, D; M or La)         Xf •x• or •o• see attached order)         1
 Jai.l. TUnal         _  B/D/M/Y,_.~-           Y-Yea N-No (ja1.1/f1.ne/coat concurrent)            I
 Time Aaaeaaed Texas Dapart~en~ of cr;m     .       ce,Xns~i.~u~i.onal. Di.v.a _ _ _ _ _ _ _ D/M/Y 1
 Jai.l. credi.t:r           B/D/H/Y    ·    ~Sentence              Date:r                           I
 Ja1.1 aa a Term of Probati.olu          B/DfM/Y Addi.~i.ona1 :Ja              _l
                                                                          i.t=---=          H/D/H/Y I
 Payabl.e on or Before•      ;            1              R&warci SPIU                coc-;-"        I
                        HOurs of santa ca to be Served by Performi.ng eommuni.ty Servi.ca
 Defendant to serve Sentence by B1act oni.c; Moni.torJ.ng7   (Y .or N) a
 NOTE TO S~XPPa _______~--~--------~-~~--~----~~~~-~-------~~----------~-~~~~
                           · Pagaa •••••• 1.             ,      I                                                            2 I OOl
 Tranacri.pt ata
 Servi.ng Capi.aaa  0 I  /Summonaa
 summoni.ng__Q_Lwi.tnaaa/M1.1e~ge ••••••• , •
                                                     •       S"'l
                                                           2J.;"I tJ b
                                                                         Cri.me,Stoppera Fee........
                                                                                          a                "B
                                                                         Jury F e e . . . . . . . . . . . . . . . . .
                                                                         CJPP • . : . . . . . . . . . . . . . . . . . . . .
                                                                                                                            aDI IJD I
                                                                                                                             20 I 00 I
 Jury Fee •••••••••••••••••• ~......... •                   ~~           LEOSBF...................                           1 I SOl
 Taki.nga        Bonds ••••••• ~......... •                  t=l         CVCF.~-··················                          ~ 001
 Commi.tment •••••••••••••••• ~.........                     s=l         DCLCP....................                              I    I
 Re1eaae ••••••••••••••• , . . . . . . . . . . . . . •       ~-1         JCTF.....................                           1 I 001
 Attachment •••••••••••••••• ~..........                        I        VJ.deo•:rae................                            I    1
 Arrest W/0 warrant/Capi.aa.~ •••••••••• I                      I        DWX ~al.uatJ.on :rea.......                            1    1
 -------------- RBCAPXTULATXON ------ ---~---~--1 Rewar~ Repayment.........                                                     I    I
 Fi.ne Amount ••••••••••••••• ~.........               I ·           · I securJ.ty P e e . . . . . . . . . . . . .           5    OOI-
 Mi.ace11aneoua COata ••••••• ~-········l·                                           I                          I Recorda PraaervatJ.on Pee. I 10                                           eel
 Jud1.c1.a1 FUnd P'ee •••.•••••• "- ••••••••••                                       I                          I ACCA • ..! ••••••••••••••••••• I                                            I
 Speci.a1 Zxpenae ••••••••••••••••••••• ·•                                           I                 I        I   FJ.nanci.a1 Raaponsi.bi.l.i.ty.                                 1
                                                   I ;
 Tri.al. Fee . . . . . . . . . • . • . . . . . ~-· . . • . . . . . . _,.                               1        I   PTa F~a..................                                       1
 Di.atr~ct         Attorney Pee ••••• ~ •••••••••• I i                                             n1!      ~I      Attorney Pea ••••••••••••• I
 Cl.erk • a· Fee ••••••••••••••• ~ • • • • • • • • • •
 Shi.edri.ff•s Fee• t(Tota1) •••• ~ •••••••••
 M s emeanor cos s ••••••••••••••••••• _.
                                                                               ..    I    i 4~ I
                                                                                          ~I
                                                                                              i"
                                                                                                                1
                                                                                                                1
                                                                                                                    Breat.. A1coho1 TaetJ.ng. • • 1
                                                                                                                    RehabJ.l.J.tati.on JI'Und •••••• 1 :II
                                                                                                                    Amount Probated/WaJ.vecl ••• 1f:J~
                                                                                                                                                          1 1
                                                                                                                                                            1
                                                                                                                                                                                         !.s-vl
 MAP Traffi.c Coats ••••••••• ~......... •
                                                                               1                       I            TOTAL .'AMOUNT OWED........ ~~~


     sJ.gued and entered tbJ.a the
     Noti.ce     or      Appea1a                    /       {) -
                                                                  c:Rod yo~
                                                                       Ol_ 1119.2.3:
                                                                                                            (}fi~,:.'
                                                                                                                    ~.D.;
                                                                                                                     _
                                                                                                                       ~-                   .            _
     Probati-on          Bxp~res:      --~--~-----------r'                          19__
                                                                                       ; --                                   ,       XNG                      B
     Mandata ReceJ.ved:                    Jv~..e ~'.:   ·-



           /




                                                Ca~0~~~:::;:,::50l0
                                              Lowk•
                                                    t
                                                            .J;HUR DAVID
                                                    j       a/kla_
                    In the 339TH District Court r C~unty Criminal Court at Law No._
                                             Ha ris Qounty, Texas

                             .          ENTRY OF 'DGMENT NUNC PRO TUNC

                      Today, the Court held a   heari~g on     J


                              0   the State's written motiqn for judgment nunc pro tunc.
                                                        .      ;   .                     .
                              181 the Defendanes        "tten motion for judgment nunc pro tunc.
                              0 its own motion.
                      Satisfied from its own recoil tion and I or from the evidence presented the Court
               grants the motion and ORDERS en               of the following judgment in the minutes of the
               ·Court in the above styled and numbe ed c~e to make the following correction:
                                                               ;

               :1- OFFENSE FOR WHICH DEFEN ANT CONVICTED SHOULD READ:
               AGORA VATED KlDNAPPING RElEASE VICTIM IN A SAFE PLACE . 100714
               2- DEGREE OF OFFENSE SHOUL                   READ: t~ 0 DEGREE FELONY.



                             181 If applicable, the '··judgment nunc pro tunc supersedes the erroneous
               judgment previously entered and anaihed. ·
                                                     I
                                                                   CAS No. '065915601010
                                                             INCIDENT        0./TRN: 9000184029-AOOl

         TJIE STATE OF TExAs                                                                   IN THE 339TH DISTRICT
                                                                                  +I
         v.                                                                       §            COURT
                                                                                  §
         LOWE,. ~THUR DAVID                                                       §           HARRIS COUNTY, TExAS
                                                                                  §
         STATE ID     No.: TX02465170                                             §
                                                JuDGMENT o(F CoNVICTION BY JURY
                                                                                  jDate Judgment
         Judge Presiding:            HoN.   CAPRICE COSPER                        !Entered:
                                                                                                           10/2211993
                                                                                  'Attorney for
         Attorney for State:         DANRIZW                                      ]Defendant:              JIM RUST
         Offense for which Defendant ConvicBJd:
              AGGRAVATED KIDNAPPING RELEASE VIC'fiM IN A SAFE PLACE (100714)
         Chanting Instrument                                                      :statute for Offen~: .
         INDICTMENT                                                               iN/A
         ;Qa te of Offe!!§e;
         3/411993                                                                 '
         Degiee of Qffense;                                                       :Plea to Offense:
         2ND DEGREE FELONY                                                        NOT GUILTY
         Verdict of Jurv;                                                         Findine:s on Dead])! WeagQn;
         GUILTY                                                                   N/A
         Plea to I st. Enhancement                                 Plea td 2nd Enhancement/Habitual
         Paragraph:                             NOT TRUE           iParagtaph:                           NOT TRUE
         Findings on 151 Enhancement                               fFindin'gs on 2nd
         Paragraph:                             TRUE.              [Enhan~mentJHabitual Paragraph:       TRUE
         Puni§h~ ~~ssed        bv;                    Date Sentence Imoo~d:                    Da~ S~mten~ to Commence:
         JURY                                              10/28/1993                                       10/28/1993
         Punishment and Place
         of Confinement:                       LIFE INSTITUTIO NALtDIVISION, TDCJ
                                                  THIS SENTENCE SHJ ILL R~N            CONCURRENTLY.
                 D SENTENCE OF CONFINEMENT SUSPENDED, DIFFENDANT PLACED ON COMMUNITY SUPERVISION FOR N/A                                           •
         Fine:                                  Court Costs:       Restit&tion:        Restitution Pavable to:
         $NIA                                   $ 134.50           $ Nl                0 VICTIM (see below) 0 AGENCY/AGENT (see below)
                                                                            to tbie Defendant. TEX. CoDE CRIM. PROC. chapter _62•


......
 0
t            -. .or'i-.,,;.ejwy-~eard
                                    CAUSE No.659156

IN RE ARTHUR DAVID LOWE                   IN THE 339TH DISTRICT COURT
      Relator,

v.                                  §     OF


MARIA T. (TERRI) JACKSON,     §           HARRIS COUNTY, TEXAS
339TH JUDICIAL DISTRICT COURT
HARRIS COUNTY, TEXAS.
       Respondent.

                       MOTION FOR LEAVE TO FILE
                           WRIT .OF MANDAMUS

TO THE HONORABLE JUSTICES OF THE COURT' OF CRIMINAL APPEALS:

     NOW COMES, Arthur David Lowe,        [herein referred to as Relator],

and submits this 'MOTION FOR LEAVE TO FILE WRIT OF MANDAMUS'.Seek-

ing for this Honorable Court to tompel the 339th District Court

Judge presiding the Honorable 'Maria T.                      (TerriJ~                     Jackson. To Oral-

ly Pronounce Relator's Sentence in His Presence, and show the

Court the fOllowing:

                                    I
                             JURISDICTION

     This Honorable Court of Criminal Appeals, has jurisdiction over

the Pronouncement of sentence that occurs after an adjudiciation·

of guilt had been      d~ferred.   See TEX.CODE CRIM. PROC. ANN. art.

42.03, §S(b) •. The trial C6urt MUST pronuonce a Defendant's Sen-

tence   Ora~ly   ~in   His presence.    S~e    Taylor              v.        Statet 131                          s.w.             3d

497, 500 (Tex. Crim. App. 2004)(citing TEX.CODE CRIM. PROC. ANN.


                                   1




                                                !"·   .,~wm'.i.!·,·.;·' ,. . . ~. ""'"' -, ·::c;:;...,,,:·:5,,r~t?:J';k~~7,~.~. ~.- . .art~       42.03, §I(a)(Vernon 2006).

                                                                                       II

      R~lator    ("Lowe"), filed a 'MOTION' entitled •.. 'MOTION REFORMA-

TION AGGRAVATED KIDNAPPING JUDGMENT.' On [April 21, 2014], the

trial Court [GRANTED], the 'Motion' and roRDERED'                                                                                          ['NUNC. PRO

TUNC'], hearing and 'ORDERED' the 'CORRECTION'                                                                                           of Relator's

['JUDGMENT/AND SENTENCE']. To conform with the Jury's Actual

Verdict on the 'SPECIAL ISSUE'. See TEX.PENAL CODE ANN. §20.04

(b) former and (d) of the current: (Vernon 1993                                                                                      &   Supp. 2014) ;Hug-

es    v.   State, 493                 s.w~                   2d           166~                170 (Tex. Crim. App. 1973)("A judg-

ment may be reformed so as to show the offense of which the                                                                                              accu~


sed    ~as   found guilty by the court or jury"). The trial Court in

the instant case 'ORDERED'                                                         'NUNC PRO TUNC', hearing and 'CORRECT-

ED' Relator's 'JUDGMENT AND SENTENCE'_ from the Original trial

Court's egregious entry in the 'Judgment And Sentenc' of ['1ST

DEGREE AGGRAVATED KIDNAPPING'. See TEX.PENAL CODE ANN. §12.32(a)

[First Degree punishment                                                  le~el                ... "no more than 'LIFE' or any term

not more than 99-years .•. nor than 5-years] Id. See also TEX.PENAL

CODE. ANN. 20.04(b) or (d)(Vernon 1993 & Supp. 2014);Wi11iams                                                                                              v.
State, 851       s.w.             2d 282 (Tex. Crim. App. 1993). However, the trial

Court's actions                   Ord~r~d                             ~CORRECTION'                                         of Relator's 'JUDGMENT AND

SENTENCE' [TO] [2ND DEGREE AGGRAVATED KIDGANPPING-RELEASE VICTIM

IN A SAFE       PLACE]~                  WhiCh if proved by the preponderance of the
evidence, is a Second Degree Felony Offense. See TEX.PENAL CODE



                                                                                          3




                                                             .                                           .   ~   .
                  f'~.:.''?~>-·;~1·~-". ~1   '·•"'i'   ·~·;].: -ANN. §20.04(b) or (d)(Vernon 1993                            &    Supp. 2014);Se'e also TEX.PENAL

CODE   ANN~   §12.33{a)(Vernon 1993 & Supp. 2014)[Second Degree                                     punish~

men t level. .. "no less than 2-year ... nor more tha 20-years] I d.

                                                 IV

   To be entitled to mandamus relief, the relator must demonstr-

ate (1) 'that no other remedy at law. exists, and (2) 'that under

the law and facts relevant to the case, the act sought to beId.     (quoting State ex rei Hill                           v.   Court of Criminal

Appeals Fifth Dist., 34                   s.w.   3d 924, 927 (tex.             Cri~.   App. 2001)).

It must also be "clear and indisputable" that the relator has an

absolute right to relief sought. Id. Aministratiar.act is one

that according to law, must be performed with certainity with

certainity it does not require the execise of judgment of judicial

discretion. Id.

                                                 v

   Relator, filed an Application for Writ of Habeas Corpus, pur-

suant to TEX.CODE CRIM. PROC. ANN. art. 11.07; §4(a,)(l)(Vernon

2014). Request for the trial Court to pronounce the Sentence Re-

lator is expected to have to serve orally pronounce in Relatot's

presence. Article 42.03,§l(a)(vernon). The Stahe's Assistant Dis-



                                                 4




                                                                                                ~   ! .•


                                                      • 1'   .•
                ~· ~~ :' .   . ' j .._,
trict Attorney, filed •state's Proposed Findings of Facts and

Conlusions of Law and Orders' the trial Court [A]dopted the

'State's Answer and 'Prposed Findings of Facts and Conclusions

Of law and Orders'. As its {OJwn. There effectively improperly

[DISMISSED], relator's Application as a subsequesnt    Ap~lication

for Writ of Habeas Corpus. This Court of Criminal Appeals, final

Disposition On [October 8, 2014]--[DENIED WITHOUT WRITTEN ORDER].

Being ... NOTED ... that the initial Abplication fot:Writ of habeas

Corpus, this Court [DENIED WITHOUT WRITTEN ORDER}, On [December
18, 2013]. The trial Court [GRANTED], Relator's [MOTION], On

[Aptil 21, 2014]. The trial Court's acti6rts in Granting   R~lator's

'MOTION' was Four (4)-Months after the Final Disposition of Re-

lator's First    Application for Writ Of habeas Corpus.   [DENIED

WRITOUT WRITTEN ORDER], On [Decembercl8, 2013]. See    659156~A~-

659156~8~-~hd   WR-25,679-17.

                                VI

      Relator, filed a [MOTION NUNC PRO TUNC]. Requested the trial

Court to Pronounce the sentence in Relator's presence. Pursuant to

TEX.CODE CRIM. PROC. ANN.o art. 42.03, §l(a.}(Vernon Supp. 2014).

Howevert Relator, attempted to collect information concerning the

disposition of the 'MOTIONNUNC PRO TUNC'. By sending a missive to

the Hatt±s County• District Clerk's.Office. The Disttict Clerk's

Office., cited Relator in accordance with TEX.GOV'T CODE ANN. §

552.028(a}(1}(2). refused to provide Relator with any infOrmation



                                 5
concerning the status of the 'MOTION NUNC PRO TUNC'. But because

the:Harris county citation. In refusing to provided Relator with

any information. Being mindful Relator is incarcerated at the

Hughes Unit.     (TDCJ), Texas Department of Criminal Justice-Insti-

utional Division. Under the circumstances relator has taken every

available means to        Him~_To.g~t    thertrial Court to Pronounce the

[R]e-sentence .. irr Relator's presence. pursuant to TEX.CODE CRIM.

PROC. ANN. art. 42.03,. §I(a)(Yernon 2014). Iri the instant case,

the trial Court is refusing to Prbnounce Relator's Sentence in Re-

lator's Presence. In violation of             Relator~s    Due Process of Law.

See TEX.CODE CRIM. PROC. ANN. art. 1.04 (Vernon                  1989)~    and in Vio-

lation pf Statutory provisions. TEX.CODE CRIM. PROC. ANN. art.42.-

03,    §I(a)(Yerno~     supp. 2014)[Sentence shall be Pronounce in the

defendant's presence];See also Marshall             v.    State, 864      s.w.   2d 142

(Tex. Crim. App. 1991);Mi11         v.   State, 848      s.w.   2d 878 (Tex. App.-

Houston [1st Dist] 1993);Abron           v.   State, 997 S.W.2d 281 (Tex. App.-

Da11as 1998)("Defendant is entitled to have the sentence, includ-

ing the assessment of any fine pronounced in his presence"):Sanc-

hez   v.   State, 228   s.w.   3d 85 (Tex. App.-Tyler 2006)("Sentence in a

felony case MUST be pronounced in the defendant's presence"). Thus,

it being settled in Iaw ... "there is no fixed or fixible £orm to use

for a sentence, the one mandatory, being that the.sentence be pro-

n~unced     in the defendant's presence)"'See Garb              v.   State, 234   s.w.
2d 869 (tex. Crim. App. 1936).

      In Small Y.State, 38 S.W. 789, 799 (Tex. Crim. App. 1897)(stat-



                                     6
ing that an improper pronouncement of sentence is akin to n6 pro-

nouncement of sentence at all; See also Papakostas                   v.    State, 145

s.w~   3d   723~   726-27 (Tex.    App~~corpus       Christi 2004, no pet).

   In reaching this conclusion, In:'McClinton V. State,_ this Honor-

able Court of Criminal Appeals, held that ... "It is well establish-

ed that a trial Court's Oral Pronouncement of Sentence in open

Court is the Sentence imposed. The wriitten judgment or a docket

entty is merely the written            ~ec}aration      and embodiment of the Oral
prbnouncement. Ex patte Madding, 70              s.w.    3d 131, 135 (Tex. Crim.

App. 2002);Coffey       v.    State,    979   s.w.   2d 326, 328). As the Court

of Criminal Appeals, recently,              explain~d::


       "The rationale for that rule is that the imposition
       of sentence is the crucial             mom~nt    when all parties
       are physiea11y presnet at sentencing hearing and able
        to hear and respondGtO the imposition of sentence.
       Once he leaves the court-room, the defendant begins
       serving the sentence. Ex parte Madding, 70                  s.w.    2d
       at 135.     Th~s.     a trial Court does not have the Statu-
        tciry authority to impose           one:sentence·or~lly      to the
       defendant and then at some later date, enter a diff-
       erent, greater or         !esse~     sentence, in his presence,
       in the written judgment outside•the deEendant's or
       State's presence. See Id at 136. Such a system would
       create hovoc; a trial Court judge could orally pro-
       nounce sentence in open court while the defendant and
       his family and friends and             pos~ibl~    victim   ~~~ily       and
       friends,_ and the prosecutor are all present to                    pbj~ct,.

       A defendant who thought he was serve a ten year sen-
       tence would     even~a11y       discover that instend, his sen-



                                        7
        tence has been modified to twelve years, or the State
        would   e~entually    discover that the sentence been modi-
         fied to ten years., such a system would be unfair to
        both parties and to socity at. large. such would inject
        both parties andibtolerable          le~el    of uncertainity into
        the sentence from becoming 0 final 0 until the trial Court';
        plenary authority had expired.n

A trial Court has the inherent authorit¥ to alter, modify, or                     ~ac-

ate its ruling, but it does not have the inherent authority to al-

ter, modify 6r vacate a sentence"tmposed in open court without Sta-

tutory authorization and without the presence of the parties. See

121    s.w.   3d 768, 770-771 (Tex. Crim. App. 2003).

                                      VII

      with the foregoing in mind, as previously demonstrate, and based

oh the records, unequivocally shows that the trial Court [GRANTED]

Relator's [MOTION],        ~hd~~ORDERED'      hearing 'NUNC PRO TUNC' and         fur~

ther 'ORDERED' the 'CORRECTION' of Relator's 'JUDGMENT AND SENTENCE'

from [1ST DEGREE      AGGRAV~TED     KIDNAPPING] [TOl [2ND DEGREE AGGRAVATED

KIDNAPPING-RELEASE VICTIM IN A SAFE PEACE].                   P~Dsuant   to TEX.PENAL

CODE ANN. §20.04(b) or (d)(Vernon 1993 &                  Supp~   2014); See also Starr

v.    state, 126   s.w~   3d 647, 658 n *1 (Tex. App.-Houston [14th Dist]

2004)(citing Williams        v.   St~he,    851    s.w.   2d 282, 287 (Tex. Crim. App

1993).

     However, in the instant case, the trial Court is refusing to Ora+

lly pronounce the         [R]e-sentence~tn        Relat~r's   presence. In accordahce



                                      8
withhTEX.CODE CRIM. PROC. ANN. art. 42.03, §l(a)(Vernn Supp. 2014).

                 This Honorable Court of Criminal Appeals, has held               ih~~i~±lar

situate(s),                    ha~   C6nditionally Granted Maridamus Relief, to afford

 the trial Court                     ~o   cpmply with   st~tutbry    provisions, TEX.CODE CRIM.

PROC. ANN. art, 42.03, §l(a)(Vernon Supp. 2014). To Orally Pronounce

the Sentence. in Relator's presence. See In re Risley, 190                            s.w.   3d

854 (Tex. App.-Fort Worth 2006)("Mandamus lies to compel the trial

court to impose sentence ig the presence of the                             defendant")~


                                              PRAYER FOR RELIEF

                WHEREFORE, PREMISES, CONSIDERED, Relator's ["Lbwe"J, prays this

Honorable Court of Criminal Appeals, cohsider each and every point

raised herein, and as a matter of law. _Take the appropriate actions

under the circumstances, in this case, as the law and justice re-

quires.

                                                                    Respectfully Submitted

                                                                    ·();;H;L!I} d&.J.L
                                                                  ARTHUR DAVID LOWE#669750
                                                                  HUGHES UNIT.
                                                                  RT. 2. BOX 4400
                                                                  GATESVILLE, TEXAS 76597


                                            CERTIFICATE SERVICE

                I, Arthur David Lowe, being the Relator, herein,the 'Motion for

Leave To File Writ Of Mandamus,' I SWEAR UNDER PENLTY OF PERJURY,

that the                    st~tement     made herein and the records are ALL TRUE and

CORRECT, and can be verified, by its entitled custodian of the re-

i,.:\.. ... :..·: .• ::.1




                                                    9
cords, and this    Hono~able     Court of Crimnal Appeals, also On July

28, 2014, Ordered the records supplementaled to the (CCA),                 ~lerk's

official   r~cords.   See WR-25,679-15, ...         *[NOT~CE]*   JUEY 28, 2014.

   relator further atkno.wledges        : .:. : , t.ha-t-, a Copy of the same       11
                                                                                         MO-

TION FOR LEAVE TO FILE WRIT OF MANDAMUS'. has               b~en   ~·livered   by        u.
S. Mail>Postal;Service to:CHRIS DANIEL, HARRIS COUNTY, DISTRICT

CLERK'S, P.O. BOX 4651, HOUSTON, TEXAS 77210-4651. to file and pro-

cess a copy to the 339th District Court the Honorable presiding jud-

ge Maria T.   (Terri) Jackson.

   On this    10      , day of   ___
                                  Ju LJ____,2o15.
                                        .....;.._




                                                      Respectfully Submitted
                                                        ();dJzW)     c:lauG . .
                                                      ARTHUR DAVID LOWE#669750
                                                      HUGHES UNIT.
                                                      RT. 2. BOX 4400
                                                      GATESVILLE, TEXAS 76597




                                   IO
                                                       I        ,., :·


                        --·    ...    .·   CaSl'           CPJ5?!\.:?.U?.-.: COllVIC\tllg ~:('lii'i Will              ilil   1111.'•   iiliL:   lio l



                   IN THE COUlrl' OF.t'Hi:\11\AL ,\!'PEALS (IF n::.\.\S

                   APPIJC::\'1'10:\' FOil:\\\ HIT OF .IL\BL\S COR!•t:~
                SEE!..: lNG RCUEF FRO\l H\At. l'FLO'\Y U l\\ HTI(l"'\
              I :NI>I:'.I< CClOE OF..CIf IIH·   ~nnvicHon ~-~~~~"ani reli1·1'                 from'.'
       (lm:ludc- til:: ~.:t)llfl l'lurnbc:r and county. 1


       _J_3 9th Dis t r i c .LS:_o u r               t , H a r r is · Co u h t,_y_ 1__.:~:.ei.~E-.§______~

(3)    What was the case nnmlll·r in lht ll'iall·oun·:>


        Cause     No. 659156
        ,..:;__;:_.;:_...:,_,::_:__:,,..;_~::_:::_---·-·-----·----




(4)    Wha!· was thl'    tHtll1c     nf' the trial jutlg~-'?


        M~ria       T. (Terri) Jackson
                                                                                                               RECE1VED-tN----
                                                                                                   POSTTR\AL
                                                                                             DlSTR\CT CLERK oFFtCE

                                                                                        11mO:=
                                                                                            ~
                                                                                                               JUL 2 9 lU14
                                                                                                                11orrla county, T0 ILB5        -
                                                                                            BY-                        oaputy ·

                                                                                                                             f~.C\   (!} . J .. ;. I . !




                                                                                                                            :00002
                                                         ..
                                                        '.       -·

          (5)     \\ erL· you n:·pr(·seukd hy wunsl'l'.' H            ~·cs,   pro1 ide ihl· anome~··s nanw:




                    October 28, 1993




                    ~o          Counts,        Sepa~ate-Indictments-charges~same-episode
                  --·---------·~---·-~---             ...     -·-·-·---------
                                                                   . ----·--------~~---~-·- ...-·-·~--·-··-----·-····-·

          (:'\)   If you IWt"l' ~enH:nn~cl nn mur(II.)    J>irl yuu h~stify at lri;ll'? If yt•s. ai Willi I phaliL' uftht! fri:.ll rlid ynu 11'\lif_v'!




( 12)    :·; .vou ~lppi:al from I he ,iudgn1cllf ~'.f conrittion'.'

         1~1 }l'~                                       :.....J   no      ·




         (A) What court of apJH::.lls did you             appt~iJI     to'!       First Court Appeals

         (B)    \.\'hat was the tftsc numhcr'!                     01-93-00987-CR_ _,_

         (C)    Wel'l! ~·nu n·rn~'sl:ni                                                          • :·
          (l.l)   Whal was lh(· cl('cisiun und tlw dul(: of the tltdsinn':'                   Q.ENIEQ ..N/...Q...W.R.I.T..T:.ORDER
                                                                                    c]anuary 8, 2014
          (CI     Ple~tse   idcut.il)• t.hc. n·:-1son that. rhe currtni dairus ~q·n~ nor pn:~Pilit•d aud ('lllfld
                  nn1 h;t\·t~ bc•~n pr('S('IIft•d un your pn~,·iuw• appliL·.~IIini::-·




                    Sentence On MQ.ti.QD..-Afi_e.r..._P.is.p.o..si..t.i.o.n_o_t._..i.n.t.i.aL.Applic-


                      at ion ( s)      1   On Ord..e.r_fi.qnJ;:___Ej;:_Q.....Zunc.-.H.e.a.d ng Ap:r::.il_21                1   2014.


                     The Final· Disposition                           ~anuary_Jir._~Q.l-9_;_ _______ _




. 1l(i)   If .vou arc p:·cscming a tlairn for tinw rn•dit, han: ~'Ou t~xhnusn:d ~·nur                 .
          udininistrative n:n•c•lics hy pn·senling .\'tlfll' cluim fo l.ftid you rN·dH· it dedsi.,n and, if yes. whM                    W)IS   the· d:llc of illc dl'l'isi!ln~·

                       *************~*•**~******•*************•*~




          If ynu answt:rtd no. pleasl' t:xplain wh~·             )'fiiJ   han: U(Jf !Wimtilh:d ~'OIIr daim:
              Although*Error TWO* is based                                     On~a       Time-Issue. Its not
          an.;applicable issue regarding 'I'ime-Credit(s) • . . . . . . . . . .


                                                            :I




                                                                                                                        00005
               ----------------------·-------····---···--··-·---···---·········-···




(17)   Be~inrring un pag(~ 6, slate concisely cnry ll~gnl ground f••r yuur daim dlllt you an:
       lwing unlawfully rcstn•incd. and thlm briL·lly sumrnariu: iht• f:H:t~ suppurting cad1
       ground. y,_)u must pn,scnj cad1 ground uu.thc ft1n11 applicatiun :!llcl a hrid.
       summ:iry of Ow facts. ~/'your grmmds (fnd brit!f'siiiiiiiHII:F ofrlu•.fiu:is Jwve not heel!
       rm•sente.d Ollt/I{~.Jin;m applicutiou, the Com:! H•if!Jwt ('OIIsid.:r)·our grounds.
       If ynu have mon~ th.an four ground!i, uSl' png~·s I .J und 15 of t.ht• form, which ~ oo
       nmy copy as man:· times as nccckd to gin· yon :1 scp:trate pag(: f11r ~~ad1 g,rou JHI. with
       each gruund numhl•n:tl in siHJIIl'ncc. The n~citaliiHI urthc: f:~t·rs .~uppMting l!:idl
       ~round must"'~ nn longer th:lni!H: two pil~es tu·,ovided f'c"· tlw :;rou11d in rlu: form.


       You IJI:Jy includt' wHh lht! form a rncnwr:1ndum of Ia\\' if ~ou waui 10 prl·st•nllt:!!,                                 c;rWU!\W I );\E:
                                                          .
                                . THE--.1:BJAL COURT--ERRED IN HOLDING AN HEARING ORAL PRONOUNCEMENT


                                 CORRECTION           'JUDGMENT AND SENTENCE'                            IN APPLICANT"S ABSENCE.


                                FACTS SUl'PORTI:'JGGHOUND OSE:
                                 THE 'l'RIAL COURT ERRED IN HOLDING                                   A HEARING,              PRONOUNCEMENT


                                 OF    JUDG~ENT        AND SENTENCE,                 IN ITS         ORDER~         CORRECTED THE RE-



                                ...:..C.ORILT..O____BEFLECT      2ND DEGREE AGGRAVATED ____
                                                   -------·.,----------------···-·w------___,_--.,.,,, KIDNAPPING             RELEASE. ,
                                                                                                          , ____,_____ _,_,____________

                                ~TIM          IN A SAFE PLACE. THE HEARING AND PRONOUNCEMENT OF


                                _J..IffiG~_
                                          _KNTAND      SENTENCE, , '1'0             ·CONFORM TO THE· JURY • S VERDICT ON
                                                                                      --·-. ·----~---·---··-···-·--..-·--······--·--------·-- . -----~-···
                                __s_p,E.crA_L;£ SSUE- ORDERED AN ORAL PRONOUNCEMEN;r                                           'NUNC PRO TUNC'


                                 CORRECTIONJ>OF APPLICAN1.' 'S JUDGMENT AND SENTENCE,                                                  REDUCED THE



                                 ENTRY INTO THE               JUDGMENT AND .. SEN'l'ENCE 1ST DEGREE AGGRAVATED
                                ------------
                                 KIDNAPPING.           CORRECTED THE RECORDS TO. READ 2ND DEGREE AGGRA-


                                 VATED KIDNAPPING,               HOWEVER,              THE ORAL PRONOUNCEMENT CONFLECT


                                 WI~H
                                                         _______ ______
                                          THE WRITTEN JUDGMENT AND
                                                                              .;.
                                                                                             SEN~ENCE.
                                                                                               .
                                                                                                                   THE COUR'l' IN ITS
                                                                                                   --------------------- -----

                                ORDER CORRECTED THE JUDGMENT AND SENTENCE TO 2ND DEGREE FE-
                                                                                                                           -·-----·--~~···········


                                LONY OFFENSE,           WHICH IS A LESS DEGREE ·.OF PUNISHMENT AS A MA'l'-




                                                                                                                                    Rn. Oiil'-tf!..\



                                                                                                                                           :00007
                    ...
- ..•. '--~-'""'-~- __   ~---
                                                 ·'




..T.ER_QJ.':._.J..AW ._ THE JUD_g~E~T R~~LECTS A HARSHER PUNISHMENT AND


SENTENCE "'LIFE' AS NO CORRECTION MADE, REFLECT 1ST DEGREE
----------·-----------------
FELONY OFFENSE OF THE ASSESSMENT OF THE MAXIMUM PUNISHMENT,
                                                                                     ···--·---·-·-····~----."--.---···----·-




RATHER THAN AS A MATTER OF LAW, 2ND DEGREE 2-YEARS NO MORE


THAN 20-YEARS SUCH VIOLATES DUE PROCESS OF LAW APPLICANT


BEING ENTITLED TO ORAL PRONOUNCEMENT OF SENTENCE IN HIS
                                                                    -----·------··---·--·-·-·····--·
PRESENTS,.AT·"THE HEARING.


                               ·-------------·---·--··~----·-··········-··- ... ······· ··-··-   ...... ·~····----.:.----------- ..   ··-·




                       --------------------·-··-----···--·-·--·-···-··--··-·--·--··-----...·-·--·_:_




                                       ·------------------·--·-·-·····-·




                                                             ----------------···----·




                                             7




                                                                                                                      :00006
                                                                                                                        . - . ·-··       ::   -·-~
             GIH.HJ\D TWO:
             THE CLERK EGREGIOU-SE;LF-ENTRY, IN THE .·JUDGMENT AND SENTENCE


             CHANGED   APPtiCAN~    [SBD]-SENTENCE BEGIN DATE.

             F.·\CTS SlJl'POIHING GIWUND TWO:


             THE DEPUTY CLERK      £GREGIOUS~SELF~ENTRY,              IN THE JUDGMENT


             CHANGED    AP~LICANT'S    [SBD]--SENTENCE BEGIN DATE, AND TRANS~
                                                ·-----------------·-·-····

             MITTED, CHANGE TO APPLICANT'S [S6D], TO (TDCJ-10), RECORDS.
                                       ---------------------.---··
             TEXAS DEPARTMENT OF CRIMINAL JUSTICE-INSTITUTIONAL.DIVISION


             CLASSIFICATION AND CUSTODIAN OF RECORDS.




                                           ·----·---··-·--·-----···-·---·--·····----·-




                                                                                  :00009
-.•...-·--
----
                                                \.- ... . f - .,. -
                                                   ~
                                    ..   .~




                                                                                        ---------"




                                         _________
                                                 ,   --~··------- . . H~ . . -   ··-···---------------···




·····--------------------------------------




                                                                                 ------.--------
FACTS SUI'PORTI;'\C   (;I~OUND   THREE:

------------'-·-·-·-··   --------------



----------------------···---··-··-·---·---

--------.....,.------------··--------·

------------




                                               --------:-··--------·




                                          10




                                                              : 00!011 .
                             ____,______'
                                        ---------·--·-~·---w




·---~---....,....----------·---------·-·-·-·---·-···---·




-·-----·-·--------·-------




                                              -~----------------
F.-\CTS Sl.ii'I'IH  ..
! :·



       Re''. o1n:li! ~~
F,.\CTS St.ii'POI··-----------------         ---------·-··--·-------·----····




   ·----------------------------------···------------·




·---------·---------------------~------------




                              IS
__   __.                                                 DI'OT,CE
                                              OFFENDER NOTARY PUBLIC SERVICE

       Under both Federal law (28 U.S.C § 1746) and State law (V.T.C.A. Civil Practice & Remedies
       Code,§ 132.001-132.003), offenders incarcerated in Texas may use an unsworn declaration under
       penalty of perjury in place of a written declaration, verification, certification, oath, or affidavit
       sworn before a Notary Public. An example of a blank unsworn declaration is as follows:

              "I    J\ ll:l HU fl. L- 0 lq ~             (insert offender name and TDCJ number), being
       presently incarcerated in --re-~ f\ S DGrf'rlt'; MiiJt l-4)1?.tl.E:"                                                                                          ..
PETITIONER'S 1\'FOit\1 \Ti(}\

l'c i it iOl'll' r ·s fifii,-1 \~d n:-1! n t': ...................................... ..... ..............       .. ............................................................ .



Sllnc inu· number. il'::ppi!\:Hbi                                                           ..
          I' £T Lfl O.t'i LR 'S .I:"..; FOR :VI ATI 0:\'

          Pt·Litio.ncr's prinit:d flHITit:: .AR~~UR DA!ID LOWE-; JR.                          !_669750

          ;\(h:li'cs~.:   HUGHES UNIT.
                          RT. 2. BOX 4400

                          GATESVILLE, TEXAS 76597
                                                           -~--------------·



                            CONTACT-NUMBER ••• 832-646-4302
                                                           --------···········-··-··-··-·-·-·····
          hi\: _ _.,.--_ _ _ _ _ _ _ _ _ __;__




                                                                 ·. . . _().;f;tlJ@__ (/)~---···-··-···················-
                                                                                             SigncHun: ,)r P\;·ti:iPncr




                                                                .Jl',,




w   j{j
                                                                                                    ···•'·''" .....:.0.0019
                                                                                                                             CAUSE.         No.659I56-B=~




                                                                                                                              ARTHUR DAV!D LOWE
                                                                                                                                   Applicant,

                                                                                                                                                   v.
                                                                                                                              THE STATE OF TEXAS
                                                                                                                                   Reilipendent.




                                                                 APPLICANT IN THE 339TH MOTION. DISTRICT ORALLY
                                                                                                                            HARRIS COUNTY, TEXAS




                                                                                                                                  f:.._.~_:_~•.   -.1.AR':PBIUR DAVID LOWE #66 97 50
                                                                                                                                                   HUGHES UNIT.
                                                                                                                                                   RT. 2. BOX 4400
                                                                                                                                                   GATESVILLE, TEXAS 76597




___________                                      .,·




                                                                                                                                                                       ..;   ~---   . . ..   ,.   -- ......,. -· _._   ~ ~   --· -··. ....   - - ....
-   ·_   #   .:.:   '.o: __ •   ~-~~···   --~-:....:   --   ~-.-.:-.... -   .... -.---.:._-; .... - . . . . . . . -   ••.
                                                           ·.•

                                      TABLE OF CONTENTS

TABLE OF CONTENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . :~ . :··. i

NAMES OF INTERESTED PARTIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i i

INDEX OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii-v

SU.MMARY OF THE CASE See [APPLICATION FORM] . . . . . . . . . . . . . . . . . . . . . . 5

OBJECTION AND CONSTITUil?IONAL AN-D STATUTORiY
                                         .
                                               PROVISION INVOLVED .. vi
                                                                  \



PRELIMINARY STATEMENT OF THE PROCEEDINGS ......                                   ~················-2

GROUND OF ERROR ONE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1-13

       ISSUE FOR REVIEW--ERROR ONE
          THE TRIAL COURT ERRED IN HOLDING A HEARING, PRONOUNCEMENT
       OF JUDGMENT AND SENTENCE, IN ITS, ORDER CORRECTED THE RECORD
       TO REFLECT 2nd DEGREE AGGRAVATED KIDNAPPING RELEASE VICTIM IN
       A SAFE PLACE. THE HEARING AND PRONOUNCEMENT OF JUDGMENT AND
       SENTENCE, TO CONFORM.TO THE JURY'S VERDICT ON SPECIAL ISSUE.
       ORDERED AN ORAL PRONOUNCEMENT 'NUNC PRO TUNC' CORRECTION OF
       APPLICANT'S JUDGMENT AND SENTENCE,· REDUCED: THE ENTRY INTO THE
       JUDGMENT AND SENTENCE 1ST DEGREE AGGRAVATED KIDNAPPING. COR-
       RECTED THE RECORDS TO READ 2ND DEGREE AGGRAVATED KIDNAPPING,
       HOWEVER, THE ORAL PRONOUNCEMENT CONFLiiCTS WITH THE WRITTEN
       JUDGMENT AND SENTENCE- THE COURT IN ITS ORDER CORRECTED THE
       JUDGMENT AND SENTENCE TO 2ND DEGREE FEriiONY OFFENSE, WHICH IS
       A LESS DiEGREE OF PUNISHMENT 1 AS A MATTER OF LAW. THE JUDGI'IEN.T
       REFLECTS A HARSHER PUNISHMENT AND SENTENCE 'LIFE' AS NO COR-·
       RECTION MADE, REFLECT 1ST DEGREE FELONY OF ASSESSMENT OF THE
       MAXIMUM PUNISHMENT, RATHER THEN AS A MATTER OF LAW, 2ND DEGREE
       2-YEARS NO MORE THAN 20-YEARS SUCH VIOLATES DUE PROCESS OF LAN
       APPLICANT BEING ENTITLED TO ORAL PRONOUNCEMENT OF SENTENCE IN
       HIS PRESENTS, AT THE HEARING

GROUND OF ERROR--TWO . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13-18

       ISSUE FOR REVIEW--ERROR
          THE DEPUTY CLERK EGREGIOUS~SELF ENTRY, IN THE JUDGMENT--
       CHANGED APPLICANT'S [ SBD] --SENTENCE BEGIN DATE, AND 'TRANSMIT-
       TED, CHANGE TO APPLICAINIT'S [SBD], TO (TDCJ-ID), RECORDS. TEXAS
   ~   DEPARTMENT OF CRIMINAL JUSTICE-INSTITUTIONAL DIVISION--CLASSI-
       FICATION AND CUSTODIAN OF RECORDS.

CONCLUSION OF PRAYER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

CERTIFICATE OF SERVICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18-19

APPEND I X-COPIES --=LISTED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . :. ..-19

                                                     i




                                                                                                        :00021
                                         .-,


                       NAMES OF INTERESTED PARTIES

   Pursuant to     TEX.R~   APP. PROC. Rule 38.l(a), Applicant Certifies

that the following is a List of the            'Names and Interested Parties'

to the Judgment and Sentence. sirice this is a case proceediling re-

grding an Application for Writ of Habaes Corpus of a              'NUNC PRO TUNC'

proceeding in a Felohy Conviction. Under TEX.CODE CRIM. PROC. ANN.

art.   11~07.   See also TEX-CODE CIM. PROC. ANN.       ~rt.    42.03(a), sec. 1

(Vernon 2014). The dnly parties are [Applicant], The State of Texas,
its Repesentative(s), Office of the Harris County, District Attorney

Office. The Deputy Clerk 339th Criminal District Court.

APPLICANT:                                         ARTHUR DAVID LOWE#669750
                                                   HUGHES UNIT.
                                                   RT. 2. BOX 4400
                                                   GATESVILLE, TE~AS 76597
THE STATE OF TEXAS:                                RE?RESENTATIVE(s) ASSI-
                                                   TANT DISTRICT ATTORNEY
                                                   HARRIS COUNTY,
                                                   201 FANNIN
                                                   HOUSTON, TEXAS 770P2

DEPUTY DISTRICT CLERK 339TH COURT:                 L. GUEVARA, DEPUTY CLERK
                                                   339TH DISTRICT CLE~K
                                                   HARRIS COUNTY, TEXAS

HONORABLE JUDGE 339TH       DISTRICT-COURT~-      -MARIA T.    (TERRI)   JACKSO~




                                    ii




                                                                    .. : 00022·
                                  INDEX OF AUTHORITIES

 CASES·::                                                                                                    PAGES

Beasley V. State,
   718 S.W.2d 304 (Tex. App.-Amerillo [7th Dist] 1995) . . . . . . . . 15

Brecheisen V. State, .
   958 S.W.2d 490 (Tex.                    App.-Fo~t        Worth 1997) ...          ~   . . . . . . . . . . . . . 15

Brecheisen V. State,     .
   4 S.W.3d 761 (Tex. Crim. App. 1997) . . . . . . . . . . . . . . . . . . . . . . . . 16

Buchana V. State,
   881 s.w. 2d 376 (Tex. :App.-Housto.n [1 Dist], 1994) . . . . . . . . . . . 7
   911 S.W.2d 11, On remand WL 640704,_.~. ~--··· ....... ~ ....... ]
   petition for discretionary review                 ·

Dickson V. State,
   988 S .w. 2d at 268 .......· ... _.-.-.· . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Hughes V. State,.
   493 S.W.2d 166 (Tex. Crim. App.'1973) . . . . . . . . . . . . . . . . . . . . . . . 4

Johnson V. State,
   233 s.w. 3d 420 (Tex. App.-Fort Worth 2007) . . . . . . . . . . . . . . . . . 14

Jones      v.   State,
     7~5    s.w. 2d at 201 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . : . . . . . . . . . 7
Kanya v. State,
   795 s.w. 2d 36 (Tex. App.-Houston [lst dist] 1990).: . . . . . . . . 16

State ex rei. Latty V. Owns,
   907 s.w. 2d 484 (Tex.1995.) ........................... -. . . . . . . . . . 15

~arte     Lemke,
    13 s.w. 3d 791 (Tex. Crim. App. 2000) . . . . . . . . . . . . . . . . . . . . . . . . 5

Ex parte Madding,
   70 S.W.3d 131 (Tex. Crim. App. 2002) . . . . . . . . . . . . . . . . . . . . . . . 10

Marshall v. State,
  860 s.w. 2d 142 (Tex. App.-Dallas 1993, no pet) ..... -. . . . . . . . 10

Mitchell v. State,
   942 s.w. 2d 170 (Tex. App.-Amerillo,                              1997)~--·········                ...... 10

Ex earte Phillip, .
   176 S.W.3d 818 (Tex. Crim. App. 2005) . . . . . . . . . . . . . . . . . . . .                             ~.10



                                                    iii




                   iQ>   ?'i
 Shaw V .· State,
    539 S.W.2d 887 (Tex. Cr. App. 1976) . . . . . . . . . . . . . . . . . . . . . . . . 10

 Smith V. State,
   ·IS s·.w. 3d at 298 (Tex. App.-Amerillo, 1997) . . . . . . . . . . . . . . . . 10

 Starr V. State,
    126 S.W.3d 647 (Tex. App.·-Houston [14th Dist], 2004) ........ 8

 State V. Evans,
    817 s.w. 2d 576 (Tex. App.-Waco 1991) . . . . . . . . . . . . . . . . . . . . . . . 14
    843 S.W.2d 576 (Tex. Crim. App. 1992) . . . . . . . . . ~ . . . . . . . . . . . . 14

 State V. Kanpa,         .                   .
    795 S.W.2d 36 (Tex. App.-Houston [1st Dist] 1 1990) . . . . . . . . . 16

 Taylor    v.   State,
    131    s.w. 3d 492 (Tex. Crim. App.               200~)     . . . . . . . . . . . . . . . . . . . . . . 10

 Thompson V• State,
    108 s.w. 3d 287 (Tex.            Crim~    App. 2008) .. ; . . . . . . . . . . . . . . . . . . . . 7

 Tooke v. State,
   642 S.W.2d 514 (Tex. App.-Houston [14th Dist] 1 19'82) ........ 14

 Vallez v. State,
    121 S.W.3d 778 (Tex. App .. -San Antonio, 2000) . . . . . . . . . . . . . . . 10
 Ex parte Vasquez,
    712-·S.W. 2d 754 (Tex. Crim. App. 1975) . . . . . . . . . . . . . . . . . . . . . . 17

 Ex parte Voelkel,
    517 s.w. 2d 291          (Tex. Crim. App. 1975) . . . . . . . . . . . . . . . . . . . . . . 14

 FEDERAL CASES:                                                                                                  PAGES
 Bald v. Hale,
    68 U.S. 223. I Wall. 223 (1863) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

 Bl~kely  v. Washington,
     542 U.S. 2961 124 S .Ct. 2531 (2004) . . . . . . . . . . . . . . . . . . . . . . . . . 11

_Downey V. United States,
    67 App. D.C. 1921 91 F.3d 223 (1937) . . . . . . . . . . . . . . . . . . . . . . . . 11

 Landford v. Idaho,
    500 u.s. 1101 126 s.ct. 1723 (1991) . . . . . . . . . . . . . . .                        ~   . . . . . . . . . 11

 In re Oliver,
    333 U.S. 2571 68 S. Ct. 499 (1948) . . . . . . . . . . . . . . . . . . . . . . . . . . . 11



                                             iv



                                                                                                       :00024
                                                            t::"~~·;J::;::.:;:'!:.-~~.~.'-1.»:r.~n~_.,.._ __-   ·...-~....- - - - · · · - - - · · - - - · - - - · - · ·
                             Struck v. United States,
                                93 S. Ct. 2260 (1973)_ . . . . . . . . . . . . . . . . . . . . . . . • . . . • . . . . . • . . . . . . 16

                             STATUTES:
                             TEX.CODE CRIM.                   PROC.             ANN.             art.              11.07 (Vernon Supp. 2014) . . . . . . 2,3

                             TEX.PENAL CODE ANN.                             §20.04 (Vernon 1993} . . . . . . . . . . . . . . . . . . . . . . . . 6

                             TEX.PENAL         CODE ANN.                     §12.32                   (Vernon Supp.                                  2014) . . . . . . . . . . . . . . . . . . 6

                             TEX.PENAL CODE ANN.                             §12.33                  (Vernon Supp.                                   2014) . . . . . . . . . . . . . . . . . . 5

                             TEX.R.         APP.       Rule 44.2; . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

                             TEX.R.         APP.       P,ROC.         50(b);~                 . • . . • • • • . • . . • • . . • . . . • • . • . . • . . . ~ ••••..•.. 3

                              FEDERAL STATUTES:

                              FED.R.                                                                                                                                  OBJECTION AND CONSTITUTIONAL
                                                                                                                                          .·AND•
                                                                                                                                 STATUTORY PROVISON INVOLVED
                                                                           Applicant,                                    lodges this Objection to the trial Court's Ordered a

                                                             'Nunc                          ~ro               Tunc' hearing          deni~d    Applicant's Due Process Rights and

                                                           Due Process of Law,                                                   to be present in. Court during a critical Hear-

                                                            ing on this matter··t6 the provision of TEX.CODE CRIM. PROC. ANN.

                                                           art. 42.03, §l(a). and to .The·' U.S. ·CONST. amend. VI, XXIV; TEX.

                                                           CONST. ait. I, §                                                10~   In Viblation of'Federal and State Constitut-
                                                                                                                                                                    '
                                                            ional Rights in Confrontation and Cross-examination.'

                                                                           Violation of the United States and Texas.Constitutions by                                         cond~·


                                                           ucting a final hearing without Applicant b~ing present. pursuant to

                                                           Statutory provisions. See TEX.CODE CRIM. PROC. ANN. art. 42.03, §1

                                                            (a)[Sentence shall be Pronounced in the Defendant's Presence].



                                                                                                                                                       Respectfully Submitted

                                                                                                                                                         au-A&      a~
                                                                                                                                                       ARTHUR DAVID LOWE, JR.
                                                                                                                                                       ProSe. T.D.C.J.-ID
                                                                                                                                                       #669750.




                                                                                                                                          vi




.   ~   ,•
-:':".::....·:·.~ ......·.-·!;."}:_
                                                    .
                                      , '=t"-::."•V.-"'   .~.T't•,r,:, ,.,~·.toroo_........_,. -- -
                                                                           I
                                                ,..
                                   CAUSE No. 659156-B

 EX PARTE ARTHUR DAVID LOWE                ~          IN THE 339TH DIS.TRICT COURT
          Applicant,

 v.                                        §          OF


 THE STATE OF TEXAS                        §          HARRIS COUNTY, TEXAS
          representative(s).

 TO THE HONORABLE JUDGE OF THE SAID COURT:

      NOW COMES, Arthur David           Lo~e,   [~ereinaft~r       referred to as Appl-

 icant and submits the ['SEPARATED MEMORANDUM'], p~rsuant to TEX.

 CODE CRIM. PROC. ANN, art. 11.07. In support of this request for

an Order pursuant to T.EX.CODE CRIM. PROC. ANN. art. 42.03,[Pronoune-
ing:··sentence •] . The court Ordered .a Hearing in                 'NUNC PRO TUNC' pro-

· ceeding. On Applicant's 'Motion Reformation Aggravated Kidnapping
Judgment'. And Granted the              'Motion-Nunc Pro Tunc' Ordered hearing· in

open Cburt and made Oral pronouricement corrected the'JUDGMENT AND

SENTENCE', that the Court recorda reflects 2nd Degree Felony-Aggrav-

a ted Kidnapping Relaese vic.tim,.dn a safe place. this hearing and Oral

Pronouncement to:. correct It he· 'JUDGMENT AND SENTENCE"., in Applicant's

ab~ence,              such actiohs viblates due       proc~s~,   in that Applicant is en-

title to be present for Oral Pronouncement of ·Sentence correction in

person, and will show the following:

                                [APPLICANT IS BEING UNLAWFULLY RESTRAINED)

                                        GROUND OF ERROR ONE

   THE TRIAL COURT ERRED IN HOLDING, PRONOUNCEMENT OF JUDGMENT AND
SENTENCE, IN ITS, ORDER, CORRECTED THE RECORD TO REFLECT 2ND DE-
GREE AGGRAVATED KIDNAPPING RELEASE VICTIM IN A SAFE PLACE. THE HEAR-



                                           1




        ~-   -· ··--r.. . .
  ING AND PRONOUNCEMENT OF JUDGMENT AND SENTENCE, TO CONFORM TO THE
  JURY'S VERDICT ON SPECIAL ISSUE. ORDERED AN ORAL PRONOUNCEMENT 'NUNC-
  PRO TUNC' CORRECTION OF APPLICANT'S JUDGMENT AND SENTENCE, REDUCED
  THE ENTRY INTO THE JUDGMENT AND SENTENCE 1ST DEGREE AGGRAVATED KID-
  NAPING. CORRECTED THE RECORDS TO READ 2ND DEGREE AGGRAVATED KIDNAPP-
  ING, HOWEVER, THE ORAL PRONOUNCEMENT CONFLICTS WIT THE WRITTEN JUDG-
  ~ENT AND SENTENCE. THE COURT IN ITS ORDER CORRECTED THE JUDGMENT AND
  SENTENCE TO 2ND DEGREE FELONY OFFENSE, WHICH IS A LESS DEGREE PUNISH-.
  AENT, AS A MATTER OF LA~. THE JUDGMENT REFLECTS A HARSHER PUNISHMENT
-·AND SENTENCE 'LIFE' AS NO CORRECTION MADE, REFLECTS 1ST DEGREE FELONY
  OF ASSESSMENT OF THE MAXIMUM PUNISHMENT, RATHER THEN AS A MATTER OF
  LAW, 2ND DEGREE2-YEARS NO MORE THAN 20-YEARS SUCH VIOLATES DUE PRO-
  CESS OF LAW. APPLICANT BEING ENTITLE TO ORAL PRONOUNCEMENT OF SENTENCE
  IN HIS PRESENTS, AT THE HEARING.

                       PRELIMINARY STATEMENT OF THE PROCEEDING

   The records reflects Applicant filed an Application for Writ of
Habeas corpus, pursuant to TEX.CODE CRIM. PROC. ANN. art. 11.07 {Ver-

non Supp. 2013). On October lS1 2013. It was received and filed in

the Harris county, District Clerk's Office. The Application was ace-
ompanied with numeroGs other      Motion~,   specifically Applicant's 'MO-

TION REFORMATION AGGRAVATED KIDNAPPING JUDGMENT'. However, the         tri~l


Court disposed of the Habeas Corpus' Application as well as each          'Mo~

tion' Applicant d.iscovered that the trial Court Judge was ·not afford-

ed copies of the      'Motion Reformation Aggrava,ted kidnapping Judgment'

and-.the Attached documents •. No-t being pr-esent-ed -to t-he tr-ial Court.

Applicant filed a     'Motion For Leave To file Writ Of Mandamus' to the

Court of Criminal Appeals. And also as a requirement served the Harris

County, District Clerk with a copy of the        'Motion For Leave To file

Writ of Mandamus'. Requesting to the Court Of Criminal Appeals, to

compel the   H~rris   County, District Court to forward .ALL the related.

records of the Habeas Corpus Application proceeding. To complete the



                                  2
before the Court and to      s~rved    the same to the        Ha~ris     County, Dis-

trict   Cl~rk.    Because pursuant to     Tex.R~     App.    Proc. SO(b)("the burden

is on the   Ap~licant'to    make sure the records are tomp}ete before the

Court"). However, the Application for Writ of                H~baeas     Corpus was den-

ied without a written ouder. There after the 'Motion                    for~Leave   to:~fi~e




gestion for Reconsideration'. also was denied. On January 14, 2014. The

~~mo0adum   Response to ·corresporice'was received by the trial Court

Obviously the·irial Court Judge was afforded a proper review of the

'Motion' with the records appended.            tri~l   Court Granted Applicant's
'Motion Reformation Aggravated Kidnapping Judgment'. The trial Court

entered an Order On April 21, 2014. Other:•PLEASE ATTACHED A COPY OF
THE CORRECTED JUDGMENT AND SENTENCE. ALSO OUR RECORDS HAVE BEEN COR-
                                           '
RECTED TO REFLECT 2ND      DEG~EE    FELONY-AGGRAVATED KIDNAPPING REDEASE;VIC-
TIM IN A SAFE PLACE."
                              (Emphasis added)

   The record reflects that Applicant [NO-LONGER] convicted of the Fe-

lony offense ['First Degree         Ag~~av~ted     Kidnapping']. This Order         refer~

red to was after the disposition of the initial Application -for Writ

of Habeas Corpus' .By Both Cpurts'.        ~he     trial Court On November 12,

2013. arnd the court of Criminal Appeals, On January 8, 2014. On April

14, 2014.       The Harris County, Disttict        Cl~rk's    Office-R~tention      Corres-

pondence received Applicant's         'Motion    Refp~mation         Aggravated Kidnapping

Judgment'. The trial Court On•. Apri-l         2J,i.o2014i;,~_well   after Applicant filed

the initial Application· for writ of Habeas             corpus.~.·

   Article 11.07, §4, permits the consideration of a                   subs~quent   appli-

catioon for writ of habeas corpus, only under exceptional circumstances:

   ~a)'If   a subsequent application for writtof habeas corpus is filed
after   f~nal   disposition of an initial application challenging the same
conviction, a court may not consider the metter of or grant relief based
6ri th~ subsequent applicat1."on, unless, th e application contains

                                      3

                                                                           :00029-
                                          -.
suffi~ient    specific facts establishing that:

     (!)'The current claims and issues have not been and could not
     been presented previously in a original application or in a pre-
     vious considered application filed under this article because the
     factual or legal basis for the claim was unavailable on the date
     applicant filed the previous application; •..

     (c)'For purpose of subsection {a)(l), a factual basis of claims is

available on or before a date described by              ~   ·:sabsect ion (a) ( 1), if the

factual basis 1 was: not assertainable through the              exerci~e   of reasonable

diligence or before that date.

     Thus, reaching this conclusion'that, Applicant is entitled to have

the merits of this Application for Writ of Habeas Corpus consideration

because·· as Applicant pres en ts•. by the. preponderance of the factual ·1 eg-

al   basis was unavailable at the time of the initial filed Application

and its   di~position    by Both the trial Court and the court of              C~iminal

Appeals. As   d~monstrated     above the trial Coutt Granted Applicant's

'Motion' and entered an Order        'Nunc Pro Tunc• Corrected the- 'JUDGMENT

AND[SENTENCE]''· Reduced the Felony offense from [lst degree aggravat-

ed kidnapping]. To reflect the Jury's actual Verdict                  '[2nd Degree Agg-

ravated Kidnapping]' pursuant to TEX.PENAL CODE ANN. §20.04(b)(Vernon

l993);See also Hughes V. State, 493            S~W.   2d 166, 170 (Tex. Crim. App.

1973){"A judgment may be reformed so as to show the offense of which

the accused was found guilt"y··py=:: a·. court· or -·Jury;,)..

     The actions taken by the trial Court Judge, On [April 21, 2014] was

well after Applicant's initial Application for Writ of Habeas Corpus'

filed On [October 15, 2013], in the Harris Cou~nty, .District Clerk's



                                     4




                                                                                             .?:•. ;/ .,"
office. And was'Denied Without Written Order' On [January 8, 2014] by

the Texas Court of Criminal Appeals ... Thus, Applicant is entitle to

this Application for Writ of Habaes Corpus, consideration being adequ-

ately presented and as demonettate above by the preponderance of the

factual legal    ba~i~   was not available at the time Applicant filed the

initial Application. See e.g., Ex parte Lemke, 13 s.w. 3d 791, 794

(Tex. Crim. App. 2000)(conc1uding that court would address merits of

subsequent habeas corpus application when applicant-show             that claims

could   not have been presented in his ·initial ~rit application because
the factuaR basis for it was unavailable").

   Thus, based on the factual basis, preserited herein and based on the

evidence and the records,· in this instant Application,          The Court should

find that   Ap~licant'~    has reached.his burden. That this Honorable Court

and the Texas Supreme Court Of Criminal Appeals, Both have jurisdiction

and Statutory authority to address Applicant's claims. Under Article

11.07, Section 4{a)(l), Texas Code Crimjnal Procedure.

   The recoid in the      in~tant   case, reflect that the trial Court Judge

presiding over Applicant's      'Motion Reformation Aggravated Kidnapping

Judgment'. Entered and Order: Corrected the         'JUDGMENT AND SENTENCE'.

Therefore, effectively reduced Applicant's Sentence to a 2nd-Degree Fe-

lony. Pursuant to TEX.PENAL CODE. ANN. §12.33(a), [Second Degree Felony

Punishment] provides:

  (ci) 'An··iridividual adjti~~~ guilty of a   FeJony of the Second degree
shall be punished in the Texas Departmnet         Justice-In~titutiona1        Divi-
sion any t'erm mo·r:e-·not ·:bl:T.an [20-years] nor D..ess than 2-years] Id.



                                    5




                                                                  :00031
      The difference   fro~   the original trial Court's "Sentence'' ... See

also TEX.PENAL CODE ANN.§12.32(a),           [First Degree Felony Punishment]

level provides;

      (a)'An   individ~al   adjudged guilty of the First Degree shall be
punishm~nt      in the Texas Department of Criminal Justice-Institution-
 Division for '[LIFE]' or any term not more than [99-years] or less
than [5-years] id.

      The 'Judgment and Sentence' is in conflict with the punishment im-

p6sed. The records reflect:that Applicant alone did voluntarily re-

lease the      complai~ants   alive and in a safe place. As a matter of law,
pursuant to TEX.PENAL CODE AN~. §20.04(b}(Vernon 1993), allows a de-
fendant who has been convicted of aggravated·kidnapping to mitigate

punishment, if he can prove by the preponderance-of the evidence that

he voluntarily released the        ~ict~ms   alive and in a safe place. This

former Statute that Applicant was convicted §(b) and that to the

current Statute (d). The former Statute in whcih Applicant was con-
victed. TEX.PENAL CODE·ANN. §20.04(b)(Vernon 1993), which states:

      (b)'An offense under this    ~ection    is a felony of the first degree
      unless the actor voluntarily releases the victim alive and in a
      safe place. in which it is a felony of the second degree.'

Id.

      The trial Court Ordered that the Official       ~ecords   be corrected to

reflect that Applicant conviction should read Aggravated Kidnapping

2nd Degree Felony, and Ordered that the          'JUDGMENT AND SENTENCE' be

corrected. However, the Judgmenet reflects .that of assessment of pun-

ishment ['LIFE']. Where the Sentence Order to be corrected, but the



                                    6




                                                                    :00032
attached Sentence Sheet to the Judgmnet reflects the'Sentence EXE-

CUTED'' ... and .apply: is    'Silent' ... !

      The Court of Criminal Appeals, have held that "When the Oral Pro-

nounce~e~t     of sentence in open court and the written judgment             con~

fl·icts to. the Oral Pronouncement controls." See Thompson V. State,

108    s.w.   3d 287, 290 (Tex.     C~im.      App. 2003).

      The Court further held Iri Smith V. State, 15 S.W.3d at 298-99

("[B]efore a judgment rtunc pro tunc may be entered, there must be

proof the_    p~oposed   j~dgment   was actually entered or pronounced at a
eariler time".);See also Jones V. State, 795 S.W.2d at 201; Dickson

V. State, 988     s.w. 2d at 268.
      In the instant case, the trial Court Judge presiding over the "Nunc

Pro Tnuc' hearing and proceedings, Order is based on a                 preponder~nce

of the evidence. This case being unique, In that thete is not Only
the Testimony of the Complainant (TANYA MILLER LODEN), that .. Appli-

cant alone drove Her and Her (INFANT-BABY), She referred to as (BABY-

JOE)--[JOSEPH MILLER LODEN], in Cause No, 659154. To the shoulder of

the FWY c~utioned He~ of Her where-abo~ts existed Her car, ~he drove

away, Wheh She arrived home, She called her Husband and the Police

(SF III, 62-70). There is         ~lso       a [Verdict Form], that was submitted

to the Jury, although egregious attached to the Jury's Charge at the

GUILT/INNOCENCE Phase. See Buchanan V. State,· 881 S.W.2d 376 (Tex.

App.-Houston [1 otst] 1994), See alsb 911               s.w.   2d 11, On remand 1996

WL 640740, petition for discretionary review refused).

   The records reflects that the Original trial Court _presiding over

Applicant's trial was very aware of the              evid~nce   that Applicant did



                                         7



                                                                         00033
voluntarily released the Complainants alive and in a safe place. But

[DID NOT GIVE ANY INSTRUCTION TO THE JURY ON VOLUNTARY RELEASE IN A

SAFE PLACE], as a matter of law, pursuant to TEX.PENAL CODE ANN.              §
20.04(b){Vernon 1993). Such actions taken by a trial Court has been

addressed In Starr V. State, 126         s.w.     3d 647, 658 n *1 (Tex. App.-
Houston [14th Dist], 2004).
   In the instant\case, the Original trial Court submitted by attach-

ed to the Jury Charge Guilt/Innocence Phase. A [VERDICT FORM] On

[SPECIAL ISSUE]. The Jury took notice of the Document in the Form of
a [VERDICT FORM] submitted to them, and reached an unanimous verdict.

The attached to the Jury Charge at Guilt/Innocence            Pha~e,   provided   ~:

the following:

                                'SPECIAL ISSUE'

   Now, if you have found the Defendant guilty of            aggravat~d   kidnap-
~iog, as defined in ·this charge, and only in that event; you must de-
termine whether or not the defendaht voluntarily released the victim
alive and in a safe place.

   "Do     you the Jury find the defendant voluntarily released the vic-
tim alive and in a safe place, in the commission of the offense for
which he has been convicted?"

         ANSWER: "We do" or "We do not".

        ANSWER:    WE DO
                  -----------------------------
                                               David L. Phileps
                                              Foremari of the Jury

                                    VERDICT

   We, the jury, return in open court the above answer as our answer
to the special issue submitted to us, and the same is our verdict in



                                     8
this case.

                                                                      David L. Philpes
                                                                     Fo~eman of the Jurr
                         (emphasis added)

   Based on th     .records, it is the                          te~timony   by the Complainant (TANYA

MILLER LODEN)(SF III,     62~70),    and the actual                         Jury~s           Verdict Form. The

Jury's Verdict on the Special Issue. That prompted the trial Court's

Judge to, Grant   ·Applicant's'Mo~ion                    Reformation Aggravated kidnapping

Judgment' and Ordered 'Nunc Pro Tunc' Hearing that Ordered:· 'JUDGMENT

AND[SENTENCE] ([CORRECTED]) THE RECORDS TO REFLECT 2nd-DEGREE FELONY
AGGRAVATED KIDNAPPING RELEASE• :VICTIM IN A SAFE PLACE.'

   The trial Court Judge presiding                              over the 'Nunc Pro Tunc·· Otders

and Hearing Corrected the 'JUDGMENT AND SENTENCE' to reflect the Jury's

actual verdict. Where the Original trial Court presided over the case,

the injustice that was done. The trial c6urt Judge presiding over the
'Nunc Pro Tunc' Hearing Corrected the injustice. However, erred in the

proceeding Ordered Hearing       'Nunc Pro Tunc' and Ordered Applicant's

'CORRECTED JUDGMENT-AND SENTENCE'. The trial Court erred in its Order

Oral Pronouncement at the Hearing in Applicant's absence.

                          ORAL PRONOUNCEMENT'OF SENTENCE

   The trial   Cour~'s   Order   'NUNC PRO TUNC' to· Correct Applicant's

'JUDGMENT AND SENTENCE. Violates TEX.CODE tRlM. PROC. ANN. art •. 42~03,

§l(a), Applicant being entitle as a matter of law, and due process of

law to an Oral Pronouncement of Sentence, in accordance with TEX.CODE

CRIM •.PROC. ANN. art. 42.03, sec. l(a)(Vernon Supp. 1993 & 2014), by

having O~ally Pronoun~ement of Sentence, in Applicant's presents. See



                                    9




                                    ···.   . ..   -:-~   ....                    .   ••
                                                                                              --                 :00035
                                                                                          .::... ·'fv,...-.-~ •• ~-~-   .   -
                                              I   •




Marshall        v. State, 860 s.w. 2d 142. (Tex. App.-Da11as 1993, no pet) ;Ex
parte Madding, 70        s.w. 3d 131 (Tex. Crim. App. 2002);Taylor v. State,
131 S.W.3d 492, 500 (Tex. Crim. App. 2004)(citing TEX.CODE CRIM. PROC

ANN. art. 42.03, §1(a){Vernon2006).

      The trial Court's Order reflects that the Oral Pronouncement kQ
                                                                                        ./
          1'.

correct Applicant's        'Sentence' as pursuant to TEX.PENAL CODE .. ANN.

§20.04{b)(Vernon Supp. 1993 & 2014);See                al~o    Ex parte Phillip, 176         s.
W. 3d 818 (Tex. Crim. App. 2005)("The expectation of having the oral

pronouhcement match the written judgment applied only to sentencing
issues, as the term of confinement assessed and whether multipLe sen-

tence would be served concurrently"). It is error in the trial Court

entered the 'Nunc Pro Turic' Ordering the Hearing Pronounced Correction
of Applicant's 'JUDGMENT AND SENTENCE'. without affording                      Ap~licahti     an

opportuntiy to be ?iesent for the Hearing,. Sentence, Representation by

Counsel, in accord to Applicant due process of law. See Shaw V. State,
539   s.w.      2d 887 (Tex. Cr. App. 1976).          In Mitchell     v.   State, 942    s.w.
2d 170 (Tex. App.-Amaril1o, 1997)("the appellate court, held that,

"When valid judgment of conviction for first degree felony offense was

not nunc pro tunc        ju~3ment,   butimerely        a correction made during term

time, there was no requirement          ~or       notice hearing and proof in defend-

ant presence"). Wherefore In Vallez V.                S~ate,   21   s.w.   3d 778 (Tex. ·.

App.~San        Antonio 2000)("entry of second nunc pro tunc judgment indic-

ated,that defendantis three controlled substance prosecuting had not

been consolidated for plea ahd sentencing, was error, where defendant

was not given opportunity to be. present at hearing and to be heared



                                      10




                                                                              :00036
~nd represented by counsel,          to accord hi~ du~ pr6cess")~

                                ON FEDERAL REVIEW

      A defendant is-constitutionally entitled to due process, at a bare

minimum, due process requires that a defendant be given notice if the

punishment to which he has been sentenced. See e.g., Landford V. Idaho

500   u.s.   110, Ill S.Ct. 1723 (199l)("[A) notice of issue to be resolv•

ed by the adversary process is a fundamental          characti~t6:   of fair pro-
cedure"):Baldwin       v.   Hale, 68 U.S. 68 223. I wall. 223 (1863)([C]ommon

justice requires that no man shall be condemned in his person or pro-

perty without notice and an opportunity to make his defense"):In re

Oliver, 333    u.s.    257, 257, 68 s.ct. 499 (1945)(due process requites

that a person be given          'reasonable notice of a charge against him, and

an opporunity     be    hea~d   in his defense[ '] ... to examine the witnesses

against him to offer testimony, to be represented by counsel"):e.g.,

Downey V. United States, 67 Ohio App. 192, 91 F.3d 223, 229 (1937)("changes

in the record of judgment made without notice to defendant or opportun-

ity to be heard would deprive person of liberity without due process

of law: "[P]roceedings in absence of the appellant to correct the _re-

cord would have been impc.oper, sence the ultimate question involved,

extent of valid imprisonment to which he might subjected, was one of

vital interest to him");Compare United States          v.   Spiers, 82 F.3d 1274,

1282 (3rd Cir. 1996)(because had notice and was present in court-room

rights were not effected by the failure to give effect to a complete

defense to prosecution see :FED.R.CRIM. PL;.:· 43··.:; .:,C:542 U.S. 296, 124 S. Ct. 2531 (2005). Therefore, based



                                     ll




                                                                    :00037
on the records, of the        'Nunc Pro Tunc• hearing proceedings, the Pro-

nouncement to correct Applicant's:•Judgment and Sentence• by the trial

Court Judge presiding over the          'Nu~c   Pro Tunc' hearing, Conducted in

Applicant's absence. Is. error on a magnitude that violates Applicant's

due process rights, and due process of law, to hold such a hearing with-

~ut    Applicant being     p~esent,   to afforded the opportunity to be heard,

to be represehted by Counsel,          in accord to Applicant's due process of

law ... [this actual]      'Nunc Pro Tunc' hearing in open Court where the pre-

siding Honoreble Judge [Maria T.           (Terri) Jackson, 339th Judicial Distict

c6urt--can Only b~ found on the trial Court's actual Minutes, as th~

District    Clerk'~   Office Records,      has omi·tted the trial Court's Judge

Order--Granting Applicant's Motion Reformation Aggravated Kidnapping

Judgment'. That the presiding trial Court Judge Ordered On April 21.

2014.     As shown by the Document received By Applicant from the 339th

District court, and being presented append in the             'Appendix-• with other

Exhibits. As also Applicant's Affidavit; On April 21, 2014. The trial

Court Ordered specifically ...        ~Other:PLEASE   ATTACHED A COPY OF THE COR-
RECTED· JUDGMENT··.AND SENTENCE. ALSO, OUR RECORDS HAVE BEEN CORRECTED TO
REFLECT~ND     DEGREE FELONY-AGGRAVATED·KINAPPING RELEASE VICTIM IN A BAFE
PLACE.
                                (Emphasis added)

      Surely the   tri~l   Court's presiding    Honor~ble   Judge Maria T.   (Terri)

Jackson 339th District Court          recollects Her Own Order     give~   On April

21, 2014, to correct Applicant's           'Judgment and    Sentence'. It being evid-

ent the Judge's Orders was not followed nor carried-out. Making the'Ncnc

Pro Tunc' Order,      hearin~   and proceeding, in violation of      Appli~ant1~~

due process rights, Applicant's has an expectation to be preserit at the



                                      12
hearing, to be given notice, of the hearin~ to be allowed to introduce

evidence and to be heard, concerning Sentencing, and to be represented

by Counsel·~in accord to Applica~t's due process of law. In that Appli~

cant respectfully request the Court to Re-Order the Hearing and                   Prone~


uncement of Sentence. That Applicant be present at the hearing, to be

gi¥an   Notice, of the Hearing to be allowed to intr6duce evidence and

to be heard, concerning the        S~ntenecing,    and to be represented by Coun-

sel, in accord to Applicant's due process of law .

  . ADDITIONALLY, THE CLERK EGREGIOUS-SELF ENTRY IN             THE JUDGMENT
CHANGED APPLICANT'S (SBD)-SENTENCE BEGIN DATE, AND              TRANSMITTED, CHANGE
TO APPLICANT'S [SBD), TO (TDCJ-ID), RECORDS. TEXAS              DEPARTMENT OF CRIMI-
NAL JUSTICE-INSTITUTIONAL DIVISION--CLASSIFICATION              AND CUSTODIAN OF RE-
CORDS.


   The records reflects that the Trial Court's Order was given to the

Clerk in the 339th District Court [L. GUEVARA), On April 21, 2014. The
Clerk, however, entered Her Own'Entry Of Judgment Nunc Pro Tunc' which

reads as follows:     I-OFFENSE FOR WHICH DEFENANT CONVICTION            SHOU~D   READ:
AGGRAVATED KIDNAPPING RELEASE VICTIM IN A SAFE PLACE (100714) 2-DEGREE
OF OFFENSE SHOULD READ: 2ND DEGREE FELONY.

   T-he ·records furthe.r., ... reflects .that _The Clerk: [L. ___ GuevetriiJ~   ([CHANGED

APPLICANT'S])--[SBD)-SENTENCE BEGIN DATE]).to 3/12/1993. From its Origi-

nal Sentence Begiri date 3/"10"/1993. The date Ap~lic&nt was Arrested and

held in Detention On 3/ "10• /1993. The Cl.erk:          [L. Gurvara] , transmit ted

to (TDCJ=ID)_,_Texas Depar;t:ment of Criminal Justice-Institutional Di vi-

sion--Classi fication and Custodian of Records .. That 11 [NO-CHANGE] 11 in

Applicant's [SBD] OR [MAX DATE] ... W~ere in Fact the records reflect the

Change was made ONLY to Applicant [SBD]-Sentence Begin Date. The Change

is also reflected in Applicant's Corrected Judgment the Change 3/12/1993 .


                                    . 13



                                                                       :00039
as to the Original Correct Judgment [SUPERSEDED BY NUNC PRO TUNC EN-

TRY DATE 4/21/14]. Do Not reflect any such date of 3/12/1993. Nor

did the trial Court's Order authorize such            a   Correction Or Change.

The Corrected 'Judgment Sheet arid the attached Sentence Sheet at the

·lower life part reflect the Clerk:       [L. Guevara] and her initial.

   The Clerk: [L. Guevara] has NO        power~nd     was given NO authorizat-

ion. To take such actions.       Reg~rdless     of whether or riot any Change

was made to Applicant's Time Credit. Even the power of a trial Court
is limited in such situations. To impose a change in a defendant's

[SBD]-Sentence Begin Date. After        ~he    a defendant's sentence has be-

gun.
   For an Example     a~·~ttempt   was made to cumulate sentence after the
defendant has begun derving the first sentence was void. See                 Ex   parte

Voelkel, 517 s.w. 2d 291-93 (Tex. App.-Corpus Christi 1984, pet).
Similar!~,   an attempt to resentence defendant to take an enhancement

paragraph into account is void. See Tooke V. State, 642 S.W.2d 514,

518 (Tex. App.-Houston [14th Dist] 1982, no pet). A defendant's sen-

tence beg in to run on the day it is          pron~unc_ed.   TEX   .COD_E CRIM. PROC.

ANN. art. 42.09, .§1 (Vernon Supp. 1993}:State V. Evans, 817 S.W.2d

807, 808 · ( Tex ~- "App :-=waco -1991) , aff 'd in part on other grounds, 843

s.w. 2d 576 (Tex. Crim. App. 1992). It is well-settled that a trial

Court has ·.,.;   authority to Order'Nunc. Pro Tunc' entrie·s·-in··a-j'udgment

and Sentence. See Johnson V. State, 233 S.W.3d 420 (Tex. App.-Forth

Wbrth 2007}(A     co~rection   can be made to reflect what actually happen

at trial by entry nunc pro tunc judgment, but corrections can be as



                                   14




                                                                       ·.: 00040
to what was done not as to what should have been done). In Beasley·                            v.
State, 718    s.w.   2d 304,    305·(Tex. App.-[7th Dist], 1995)("Trial judge

could not alter a jury verdict after it\had been accepted and entered

into the record, and was ordered to enter a sentence that was                           ..·   con-

~istent    with the jury's verdict"): See also State ex rel. Latty V.
Owns, 907 s.w. 2d 484, 486 (Tex.l995)("Judicial action taken after the

court's jurisdiction over a case was nullity").
      Therefore,     Clerk:    [L. Guevara] cannot             m~ke   such a. change in Appl-

icant's [SBD]-Sentence Begin Date. This is especially true. Having No
authorization to do so. The trial Court's Order was to make corrections

to Applicant's       'JUDGMENT AND SENTENCE'. And to                  'ALSO, RECORDS CORR·ECTED

TO REFLECT 2ND DEGREE FELONY-AGGRAVATED KIDNAPPING RELEASE VICTIM IN A

SAFE PLACE.
      Not to make any Changes •to Applicant's [SBD].-Sentence Begin Date.·

The trial. Court with legal latitute. Did not seek to make                       s~ch   a chan-

ge.

      The Clerk: [L. Guevara] has NO-Legal Nor Autorization to make Chan-

ges to suit Her desire or intent. In                rega~ds      to changes made to a de-

fendant's    [SBD]-Sentence Begin Date, arid Time Credit. In an analogous

case. In Breacheisen      v.   State, 958       S~W.        2d 490, 492    (Tex. App.-Fort

Worth 1997), the      app~11ate   court, said "HARM' is presumed, and in this

case, it is clear." Ibid. It found that harm to the appellant was "de-

nial of   cr~dit   for the time she was in                 cus~ody"   in the other counties,

and the loss of a wihdfal1" which shob[d would have from a dismissal.

id. at 492-93. but further,· held that, because the trial court granted



                                     15




                                       :.·~-t·:..   £,-·
              ·--- · · · - - - - · · - · · - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - = = - -




 the appellant credit for the time she was in custody, the appellant

 had been ma[d]e whole'' and the. error "did not contribute to the con-'

 viction or   p~nishment.      Nor did it deprive appellant of a substantial

 right.·" id. at 493 ... But Brecheisen, filed                 (PDR)   (CCA),     the Court of

 Criminal Appeals, held that,,. the,court of appeals in its conclusion

 is    Wrong on its face under either standard; to reversible error in

TEX.R. APP.    PROC~     44.2[a) & (b). Not Only did the trial Court's error

 in denying the motion to dismiss             ~dntribute       to the conviction or pun-

 ishment," it was      essentd~l     to them. See TEX.R. P. Rule 44.2(a), and it

cannot be said that a defendant's substantial rights were not effected

by the    f~ilure   to give effect to a complete defense to prosecution.

See TEX.R. APP. Rule 44.2(b).: Brecheisen                 v.    State,~4     s.w.    3d 761 (Tex.

Crim. App. 1998), petition.for discretionary review. id.

      The United States Supreme Court took this view of the remedy for

error th~t would bar retrial reversal on appeal~                       in .. another analogous

case. In Struck     v.   United States, 412           u.s.·    434, 93    s.ct.     2260 {1973),

defendant was guilty .of a federal pffense.· When the government failed

t6 prosecute him for ten months, he was denied.the speedy trial which is

required by the Sixth Amendment [The court of appeals attempted to cure

the error by givdng [STRUCK CREDIT] against his sentence for time dur-

ing which he ha~ been denied a speedy ~rial. The Supreme Court revers-

ed, holding that the "Only possible remedy'' for violation of the Sixth

Amendment right to a speedy           tria~     is a ddsmissal.          id. at 440, 93       s.ct.
2260 ..... (emphasis added).

      And Ih State V. Kanpa, 795 S.W.2d 36, 39 (Tex. App.-Bouston [1st



                                         16




                                                                                  ;00042
Dist], 1990)(If the district clerk's records do not reflect correctly

the appellant        may properly seek to have them corrected).

   Tn this respective, Applicant respectfully                reg~esting   the Court to

make the appropriate corrections.              Ent~red   egregious in Applicant's

Judgment and Sentence, and thereto correct Applicant [SBD]-Sentence

Begin Date. Back to its Original Date Of 3/10/1993. From the egregious

entry in the Judgment and            T~ansmitted   to (TDCJ-ID), Texas Deprtment of

Criminal   Justice-Institut~onal          Division--Classification and Custodian

of Records. The records should properly reflect the date of the •alleg-

ed offense on March 4, 1993. Applicant being found guilty by Jury On

October 2~, 1993~          and Arrested On March 10, 1993. Being the e~~ct: date

Applicant was taken intoJ,custudy and held in detention at the West Uni-

versity Place Police Department. Being the Arresting agency.

   In    th~se·error      presented. The Court should Grant Applicant's requests

and Order a Hearing and· Orally'?ronouncement of Applicant's                 'Judgment·

and Sentence'      iri Applicant's presents, to          ~fford   Applicant due process

·right and due process of law, that He may have the opportunity to be

heard,   ;~·.ntrod!Jce   eyidence,   exaim~    any "{i.tnesses. against Him, to be re-

presented by Counsel.

   Thus, the Court should follow the well-settled law set-out in Vasquez,

not because the written judgment was "void",                but because 'it violates a

defendant's Constitutional Right to due process to Orally Pronouncement

Sentence to him and that later without giving him an opportunity to be

heard, enter a written judgment              impo~ing   a significant harsher Sentence.

See Ex parteVasquez, 712 S.W.2d 754 (Tex. Crim. App. 1975).



                                        17
                         CONCLUSION OF PRAYER

   WHEREFORE, PREMISES, CONSIDERED, Applicant prays this Honorable

Court consider each and every;point      ra~sed       herein and act   a~crdingly,

in respect of the law, Granting these requests, considering the evid-

ence presented and the applicabl precedent cited            i~   proposit~ion   above,

that this Honorable    C~urt   action taken aa a matter of law, and in the

interest of justice.

                                             Respectfully Submitted

                                              0&-hi.JJJ d?owt
                                             ARTHUR DAVID LOWE JR.
                                            :T.D.C.J.-ID#669750
                                             HUGHES UNIT.
                                             RT· .. 2. BOX 4400
                                             GATESVILLE, TEXAS
                                                                76597



                          CERTIFICATE OF SERVICE

   I,   Arthur David Lowe, being the [Applicant],         herein hereby certify

that the foregoing is a TRUZ and CORRECT copy Applicant's Applicatiom
                                                  '
for Writ of Habeas Corpus• pursuant to TEX.CODE CRIM. PROC. ANN. art.

11.07, §(a)(l)(Vernon Supp. 2014) ..'~'}1at a ,TRUE copy has been Jeliverec;]

by U.S. Mail Postal Service to : COURT OF CRIMINAL APPEALS, P.O. BOX

12308, CAPITOL STATION, AUSTIN,,TEXAS 78711 (as the Letter accompanyihg

this Applicatipn acknowle4ge to the Clerk(s) the::State's Representative(s)

being the District Attorney(s) Off~ce and the Courts')) and the same be-

ing Mailed to:CHRIS DANIEL, HARRIS COUNTY,            DISTRICT CLERK, P.O. BOX

4651, HOUSTON, TEXAS 77210-4651. ( ( AX.L) the Records      1    Documents .can be

verified by the Harris County,     Disttict Clerk's Office and Official Re-

cords and (TDCJ-TD), Te.xas Department of Criminal Justice-Institutional



                                  18



                                                                      :00044
Classification and Custodian Of Records. And the trial Court Re-

cords, Minutes the              'UNNC PRO TUNC'. hearing I further SWEAR Under

PENITLY OF PERJURY, That ALL the information, Documents can be

verified as stated herein, Application and,                        Fo~m~-~pplication.   And

the same is delivered as stated indicated.

       On this the           2 'L      day of       Ju                                                          CHRIS DANIEL
                                                 HARRIS COUNTY DISTRICT CLERK


  August 6, 2014

  LOWE, ARTHUR DAVID
  #669750 HUGHES UNIT
  RT. 2. BOX 4400
  GATESVILLE, TX 76597


  RE: CAUSE#659156-B
  339th District Court

  Dear t\pplicanl:

  Yuilr post conviction application ror Writ or Habeas Cl>rpus was r~-ccivcd and lilcd Oil 07/:!'J/14. Article 11.07 or the Tc:-.as l.."lllk
  or Criminall'rm:~durc afli•rds the Stale 15 days in whkh to answer the application alicr having he~:n served wilh said applil.."alion.
  1\l'lcr the 15 days allowed the Sleputy
  Criminal Post Trial

CC: District Attorney
    Judge, Presiding Court


                   12111 FRANI\I.IN    •   P.O. lklX 4651      • HOUSTON. TEXAS 77210-4651        I'AC;r: I OF I
                                                          Rr:v. 01-02-04

                                                                                                                            00114
                                                                            . ·.'
Belinda Hill                                                                             Criminal Justice Center
Interim First Assistant                                                                  1201 Franklin, Suite 600
                                                                                       Houston, Texas 77002-1901




                           HARRIS COUNTY DISTRICT ATTORNEY
                                    DEVON ANDERSON


                                                  August 6, 2014


     Chris Daniel, District Clerk
     Harris County, Texas
     1201 Franklin
     Houston, Texas 77002
                                                  Re: Ex parte LOWE, ARTHUR DAVID
                                                  No. 659156-B in the 339TH
                                                  District Court of Harris County, Texas
                                                 .Filing date: 07/29/14


     Date copy of writ delivered to District Attorney's Basket:                     08/0~14-_ _ __
     By:          ERIN G BRYAN


    Dear Sir:
                                                   '
    I hereby acknowledge receipt of a copy of the above-captioned post conviction application for
    writ of habeas corpus, filed pursuant to Article 11.07 of the Texas Code of Criminal Procedure.
    Therefore, I waive service by certified mail as provided therein.

    I understand that I have 15 days from the date received to answer.

                                                         Sincerely,


         ~~UG   0 8 2014

    Date Received                                         Assistant District Attorney -·········
                                                        · Harris County, Texas




                                                                                             :00115
                               CAUSE NO. 0659156-B

EX PARTE                                  §

                                          §            OF
ARTHUR DAVID LOWE,
 Applicant                                §            HARRIS COUNTY, TEXAS



                            STATE'S ORIGINAL ANSWER

      The State of Texas, through its Assistant District Attorney for Harris County,

files this, its original answer in the above-captioned cause, having been served with
                                                   .                         .
an application for writ of habeas corpus pursuant to TEX. CoDE CRIM. PROC. ANN. art.

11.07 § 3 (West 2013), and would show the following:

                                         I.

      The applicant is confined pursuant to the judgment and sentence of the

339th District Court of Harris County, Texas, in cause number 0659156 (the

primary case), where the applicant was convicted pursuant to a guilty Jury verdict

for the felony offense of aggravated kidnapping. The jury assessed punishment,

enhanced by two (2) prior felony convictions, at life confinement in the Texas

Department of Criminal Justice- Institutional Division (TDCJ-ID), formerly the

Texas Department of Corrections.




                                                                         :00116
         On January 19, 1995,· the First Court of Appeals affirmed the applicant's.

appeal. Lowe v. State, No. 01-93-00987-CR, 1995 WL 19052 (Tex. App.-Houston

[1st Dist.] Jan. 19, 1995, pet. ref' d) (mem. op., not designated for publication).


         -The applicant filed a ·previous --writ -application challenging his conviction,

cause number 0659156-A. The Court of Criminal Appeals denied the applicant's first

application on December      ~8,   2013. ·

                                             II.

         The State denies the factual allegations made in the instant application,

except those supported by official court records, and offers the following additional ·

reply:

         The applicant alleges trial court error and clerical error. See Writ Application

at 6-7. However, this is the applicant's second writ application. As the applicant

was denied of his first application in cause number 0659156-A, Section 4 of Arti.cle

11.07 then governs the filing of this application. If a subsequent writ application is

filed after the final disposition of an application challenging the same conviction,

the Court may not consider the merits of or grant relief based on a subsequent

application unless the application contains sufficient specific ·facts establishing

that:



                                             2




                                                                             :00117
         (1)   the current claims have not been and could not ·have been presented
               previously in an original or in a previously considered application
               because the factual or legal basis for the claim was unavailable on the
               date the applicant filed the previous application; or

         (2)   by a preponderance of the evidence, but for a violation of the United
               States Constitution no rational juror could have found the applicant
               guilty beyond a reasonable doubt.

TEX.   (RIM. PROC. CODE ANN. art. 11.07 § 4 (a) (West 2013) (emphasis added).

         The instant writ application ·was filed after the final disposition of the

applicant's prior writ application, cause number 0659156-A, challenging the same

. conviction. The applicant has failed to include. sufficient specific facts establishing

that the current claims could not have been presented previously .because. the

factual or legal basis for the claims were unavailable; or that, by a preponderance

of the evidence, no rational juror could have found the applicant guilty beyond a

reasonable doubt. Therefore, the Court may not consider the merits of or grant

relief based on the instant writ of habeas corpus, and the instant writ should be

dismissed.


                                           Ill.

        The applicant raises questions of law and fact which can be resolved by the

Court of Criminal Appeals upon review of official court records and without need for

an evidentiary heari~g.


                                            3




                                                                              :00118
                                         IV.

     ·Service has been accomplished by sending a copy of this instrument to the

following address:

            Mr. Arthur David Lowe, Jr.
            TDCJ # 669750
            Hughes Unit
            Rt 2 Box 4400
            Gatesville, Texas 76597

      SIGNED this 13th day of August, 2014.

                                               Respectfully submitted,




                                               Sharon Y. Chu
                                               Assistant District Attorney
                                               Harris County, Texas
                                               1201 Franklin, Suite 600
                                               Houston, Texas 77002
                                               (713) 755-6657
                                               (713) 755-5240 fax
                                               Texas Bar I. D. #24051950




                                         4




                                                                             :00:119
                              CAUSE NO. 0659156-B

EX PARTE                                 §         IN THE 339TH DISTRICT COURT

                                         §         OF
ARTHUR DAVID LOWE,
 Applicant                               §         HARRIS COUNTY, TEXAS

            CERTIFICATE OF COMPLIANCE UNDER TEX. R. APP. 73.1(f)


     The State of Texas, through its Assistant District Attorney for Harris County,

files this, its Certificate of Compliance in the above-captioned cause, having been

served with an application for writ of habeas corpus pursuant to Tex. Crim. Proc.

Code art. 11.07 § 3. The State certifies that the number of words inthe State's

Original Answer is 621.



      Signed this 13th day of August, 2014.



                                                  Respectfully Submitted,




                                                  Sharon Y. Chu
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002
                                                  (713) 755-6657
                                                  Texas Bar# 24051950




                                                                        :00120
                                           CHRIS DANIEL
                                   HARRIS COUNTY DISTRICT CLERI'



  August 14, 2014

  LOWE, ARTHUR DAVID
  #669750 HUGHES UNIT
  RT. 2. BOX 4400
  GATESVILLE, TX 76597

  To Whom It May Concern:

  Pursuant to Article 11.07 ofthe Texas Code of Criminal Procedure, please tind enclosed
  copies of the documents indicated below concerning the Post Conviction Writ tiled in
  cause number 659156-B in the 339th District CoUJ1.

  [] State's Original Answer Filed August 13, 2014

  0   Affidavit

  0   Court Order Dated·

  0   Respondent's Proposed Order Designating Issues and Order For Filing Atlidavit.

  0   Respondent's Proposed Findings of Fact and Order

 0    Other

· Sincerely.      .-:~--·           --.....,
 (;~~ ~_,1- ...(.~-);;,;;:;-/1-Ctt,vt-.)
 t~r·'\VY~l
 ·Erin Bryan, Deputy.~/                    ·
  Criminal Post Trial



  Enclosure(s)-


                                                                - - - ·--··-------·----·-·-----··-·--··· .




           1201 FIV\NI.:LIN   • 1'.0. Box M1SI   • HousTON. Trx,,s 77210-•H;51 • (XXX) 545-5577

                                                                                             Rr:v: Ol-02-04


                                                                                                  :00121
                                                                                                            '    '   .
                                                                                                       1..{ . 1      i
                                                                         l   '; •''   ~-··   •   \   ,,•i   I'   ;,:••   •'



                                                                                                     /~~-·
                                          CAUSE NO. 0659156-B            [-~)· _____ _,.LU..,.,.:.. '.'


          EX PARTE                                   §          IN THE 339TH DISTRICT COURT

                                                     §          OF
          ARTHUR DAVID LOWE,
                  Applicant                             §   HARRIS COUNTY, TEXAS

                              THE STATE'S PROPOSED FINDINGS OF FACT,
                                  CONCLUSIONS OF LAW AND ORDER


                The Court has considered the application for writ of ,habeas corpus, the

          State's answer, and the official court records in the above-captioned cause. The

          Court finds that there are no controverted, previously unresolved facts material to
                 .     '
          the legality of the applicant's confinement which require an evidentiary hearing

          and recommends that the instant writ . application be dismissed because the

          applicant fails to include sufficient specific facts establishing that his grounds for

          relief could not have been presented previously because the factual or legal basis

          for the claim was unavailable; or that, by ·a preponderance of the evidence, no

          rational juror could have found the applicant guilty beyond a reasonable doubt.

          TEx. CODE CRIM. PRoc. ANN. art. 11.07 § 4(a) (West 2013).

                THE CLERK IS ORDERED to prepare a transcript and transmit same to the

          Court of Criminal Appeals as provided by TEX. CODE (RIM. PROC. ANN. art. 11.07 {West

          2013). The transcript shall include certified copies ofthe following documents:


i.--··.                                             1


                                                                                                            :00.122
      1.      the application for writ of habeas corpus;

      2.      the State's answer;

      3.      the Court's order;

      4.      the indictment, judgment and sentence, and docket sheets in
              cause number 0659156;

      5.      the Court's Findings of Facts and Conclusions of Law; and

      6.      the State's and the applicant's proposed Findings of Fact and
              Conclusions of Law (if any) .

     . The Clerk of the Court is ORDERED to send a copy of this order to the

applicant, Mr. Arthur David Lowe, Jr., TDCJ # 669750, Hughes Unit, Rt 2 Box 4400,

Gatesville, Texas 76597; and a copy of this order to counsel for the State, Sharon

Y. Chu, Assistant District Attorney, Harris County Districf Attorney's Office, 1201

Franklin, Suite 600, Houston, Texas 77002.

  By the following signature, the Court adopts the State's Proposed Findings of
           Fact, ConclusiQns of law and Order in cause number 0659156-B.
                                                  AUG l 8 2UI(
               Signed this _ _ _ __




                                         2


                                                                          :00123
                                     CAUSE NO. 0659156-B                   li>•-.:.:   . , f:__J~---...----··


       EX PARTE                                 §•          IN THE 339TH   /:lJsJtr~;~~ '"'                 .
                                                §           OF
       ARTHUR DAVID LOWE,
        Applicant                               §           HARRIS COUNTY, T EX AS



                                   CERTIFICATE OF SERVICE

             Service has bee·n accomplished by sending a copy of this instrument to the

       following address:

                   Mr. Arthur David Lowe, Jr.
                   TDCJ # 669750
                   Hughes Unit
                   Rt 2 Box 4400
                   Gatesville, Texas 76597

             SIGNED this 13th day of August, 2014.

                                                     Respectfully submitted,


                                                     ,./

                                                     Sharon Y. Chu
                                                     Assistant District Attorney
                                                     Harris County, Texas
                                                     1201 Franklin, Suite 600
                                                     Houston, Texas 77002
                                                     (713) 755-6657
                                                     (713) 755-5240 fax
                                                     Texas Bar I. D. #24051950




.;~I                                            3

•,


                                                                                       :00124
                                CAUSE NO. 06.59156-8

 EX PARTE                                 §          IN THE 339TH DISTRICT COURT

                                          §          OF
 ARTHUR DAVID LOWE,
  Applicant                                §         HARRIS COUNTY, TEXAS

             CERTIFICATE OF COMPLIANCE UNDER TEX. R. APP. 73.1(f)

      The State of Texas, through its Assistant District Attorney for Harris County,

 files this, its Certificate of Compliance in the above-captioned cause, having been

 served with an application for writ of habeas corpus pursuant to Tex. Crim. Proc .

. Code art. 11.07 § 3. The State certifies that the number of words in the State's

 Proposed Findings of Fact, Conclusions of Law, and Order is 441.


        I                                      .

       Signed this 13th day of August, 2014.



                                                    Respectfully Submitted,

                                                    ( '.
                                                    ,·




                                                    Sharon Y. Chu
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755-6657
                                                    Texas Bar# 24051950




                                                                          :00125.